Exhibit 10.3

Execution Version

ABL INTERCREDITOR AGREEMENT

This ABL INTERCREDITOR AGREEMENT (as amended, restated, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), is dated as of October 29, 2020, and entered
into by and among (a) JPMorgan Chase Bank, N.A., in its capacity as agent for
the ABL Lenders (including its successors and assigns from time to time, the
“ABL Agent”), (b) Wells Fargo Bank, National Association, in its capacity as
collateral trustee (including its successors and assigns from time to time, the
“Collateral Trustee”) for (i) the Notes Trustee and the Noteholders and (ii) any
future Pari Passu Lien Representative or Pari Passu Lien Claimholders and
(c) such additional parties from time to time party hereto pursuant to the terms
hereof and acknowledged by Unisys Corporation, a Delaware corporation (the
“Company”) and certain subsidiaries of the Company (the “Subsidiary
Guarantors”). As described in more detail in Section 8.10 hereof, this Agreement
is intended to be binding on all Claimholders, Pari Passu Lien Representatives
and First Lien Debt Representatives, as well as the ABL Agent, the Collateral
Trustee and the First Lien Debt Collateral Agent. Capitalized terms used in this
Agreement have the meanings assigned to them in Article I below.

RECITALS

The Company, the Subsidiary Guarantors, certain lenders (the “ABL Lenders”) and
agents party thereto and the ABL Agent have entered into an Amended and Restated
Credit Agreement, dated as of October 29, 2020, providing for a revolving credit
facility (including swing-line and letter-of-credit sub-facilities) (as amended,
restated, supplemented, modified, replaced or refinanced from time to time in
accordance with the terms hereof, the “ABL Agreement”);

The Company, the Subsidiary Guarantors and Wells Fargo Bank, National
Association, as trustee (in such capacity and including its successors and
assigns from time to time, the “Notes Trustee”) are entering into the Indenture,
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time in accordance with the terms hereof, the “Notes Indenture”);

The Company may, subject to the terms of the ABL Agreement and the Notes
Indenture, from time to time incur additional (i) Pari Passu Lien Debt pursuant
to the terms of the Collateral Trust Agreement and (ii) First Lien Debt pursuant
to the terms of the First Lien Debt Documents;

The obligations of the Company and the Subsidiary Guarantors to (i) the ABL
Agent and the ABL Claimholders, (ii) the Pari Passu Lien Representatives and the
Pari Passu Lien Claimholders and (iii) in respect of any future First Lien Debt,
the First Lien Debt Representatives and the First Lien Debt Claimholders are, or
in the case of future First Lien Debt, will be, each secured by Liens on certain
of the assets of the Grantors, and as required under the ABL Agreement, each of
the ABL Agent, the Priority Lien Representatives and the applicable Claimholders
have agreed to the relative priority of their respective Liens on the Collateral
and certain other rights, priorities and interests as set forth in this
Agreement.



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS.

1.1 Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“ABL Agent” has the meaning assigned to that term in the preamble to this
Agreement.

“ABL Agreement” has the meaning assigned to that term in the recitals to this
Agreement.

“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including the ABL Lenders, the Bank Product Providers, the Secured
Swap Providers and the agents under the ABL Loan Documents.

“ABL Collateral” means all of the following now owned or hereafter acquired
assets wherever located (including, for the avoidance of doubt, any such assets
that, but for the application of Section 552 of the Bankruptcy Code (or any
provision of any other Bankruptcy Law)), would constitute ABL Collateral:

(1) Accounts and “payment intangibles” (as defined in Article 9 of the UCC),
other than payment intangibles that constitute identifiable proceeds of
Collateral which is not otherwise ABL Collateral;

(2) (i) “deposit accounts” (as defined in Article 9 of the UCC) and “securities
accounts” (as defined in Article 8 of the UCC) (in each case, other than any
Collateral Account), including all monies, “uncertificated securities” (as
defined in Article 8 of the UCC) (other than Capital Stock of Subsidiaries of
any Grantor), “securities entitlements” (as defined in Article 8 of the UCC) and
“financial assets” (as defined in Article 8 of the UCC) contained therein
(including all cash, marketable securities and other funds held in or on deposit
in either of the foregoing), (ii) “instruments” (as defined in Article 9 of the
UCC) and intercompany Debt (whether or not evidenced by an instrument, a note or
otherwise) and (iii) “chattel paper” (as defined in Article 9 of the UCC);

(3) “general intangibles” (as defined in Article 9 of the UCC) pertaining solely
to the other items of property included within clauses (1), (2), (4), (5) and
(6) of this definition of ABL Collateral (other than Capital Stock of
Subsidiaries of any Grantor and Intellectual Property);

(4) “records” (as defined in Article 9 of the UCC), “supporting obligations” (as
defined in Article 9 of the UCC) and related “letters of credit” (as defined in
Article 5 of the UCC), “commercial tort claims” (as defined in Article 9 of the
UCC) or other claims and causes of action, in each case, to the extent related
primarily to any of the foregoing;

 

2



--------------------------------------------------------------------------------

(5) all books, records and information relating to the foregoing (including,
without limitation, all books, records, information, databases and customer
lists, whether tangible or electronic, that contain any information relating to
any of the foregoing); and

(6) substitutions, replacements, accessions, products and proceeds (including,
without limitation, insurance proceeds, licenses, royalties, income, payments,
claims, damages and proceeds of suit) of any or all of the foregoing,

except to the extent that any item of property included in clauses (1) through
(6) constitutes an Excluded Asset; provided that, notwithstanding anything to
the contrary contained in the foregoing, ABL Collateral shall include, without
limitation, any proceeds from the disposition of “inventory” (as defined in
Article 9 of the UCC) sold by any Grantor in the ordinary course of business;
provided, further, that in no case shall ABL Collateral include any identifiable
cash proceeds from a sale, lease, conveyance or other disposition of any
Collateral (other than ABL Collateral or inventory sold by any Grantor in the
ordinary course of business) that have been deposited in the Collateral Account,
in each case in accordance with the terms of the Pari Passu Lien Documents, the
Security Documents and the Intercreditor Agreements.

“ABL Collateral Documents” means the “Collateral Documents” (as defined in the
ABL Agreement; provided that the term “Collateral Documents” as defined in the
ABL Agreement shall include this Agreement) and any other agreement, document or
instrument pursuant to which a Lien is granted, or purported to be granted,
securing any ABL Obligations or under which rights or remedies with respect to
such Liens are governed.

“ABL Default” means an “Event of Default” (as defined in the ABL Agreement).

“ABL Lenders” has the meaning assigned to that term in the recitals to this
Agreement.

“ABL Loan Documents” means the ABL Agreement, the ABL Collateral Documents and
the other “Loan Documents” (as defined in the ABL Agreement) and each of the
other agreements, documents and instruments providing for or evidencing any
other ABL Obligation, and any other document or instrument executed or delivered
at any time in connection with any ABL Obligations, including any intercreditor
or joinder agreement among holders of ABL Obligations, to the extent such are
effective at the relevant time, as each may be amended, supplemented, refunded,
deferred, restructured, replaced or refinanced from time to time in whole or in
part (whether with the ABL Agent and ABL Lenders or other agents and lenders or
otherwise), in each case in accordance with the provisions of this Agreement.

“ABL Obligations” means all Obligations outstanding under the ABL Agreement and
the other ABL Loan Documents and the Bank Product Agreements and Secured Rate
Contracts. “ABL Obligations” shall include (a) all amounts accrued or accruing
(or which would, absent commencement of an Insolvency Proceeding, accrue) after
commencement of an Insolvency Proceeding in accordance with the relevant ABL
Loan Document, whether or not the claim for such amounts is allowed or allowable
as a claim in such Insolvency Proceeding, and (b) all other Obligations that are
purported to be secured under the ABL Collateral Documents.

“ABL Standstill Period” has the meaning set forth in Section 3.2(a)(i).

 

3



--------------------------------------------------------------------------------

“Access Period” means, for each parcel of Mortgaged Premises and IP Collateral,
the period, after the commencement of an Enforcement by the ABL Agent, which
begins on the day that the ABL Agent provides the Controlling Priority Lien
Collateral Agent (with copies to each other Priority Lien Debt Collateral Agent)
with the written notice of its election to request access or a license pursuant
to Section 3.3(b) or 3.4, as the case may be, and ends on the earliest of
(i) the 180th day after the ABL Agent obtains the ability to use, take physical
possession of, remove or otherwise control the use or access to the relevant ABL
Collateral following Enforcement plus such number of days, if any, after the ABL
Agent obtains access to such ABL Collateral that it is stayed or otherwise
prohibited by law or court order from exercising remedies with respect to such
ABL Collateral, (ii) the date on which all or substantially all of such ABL
Collateral is sold, collected or liquidated or (iii) the date on which the
Discharge of ABL Obligations occurs.

“Account” means all present and future “accounts” (as defined in Article 9 of
the UCC).

“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement, or
any similar deposit or securities account agreements among the applicable
Priority Lien Debt Collateral Agents and/or the ABL Agent and the applicable
Grantors and the relevant financial institution depository or securities
intermediary.

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For the purposes of this definition, “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Bank Product Agreement” means any agreement evidencing Bank Product
Obligations.

“Bank Product Obligations” has the meaning set forth in the ABL Agreement on the
Issue Date.

“Bank Product Provider” has the meaning set forth in the ABL Agreement.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in the State of New York are authorized or required by law
to close.

“Capital Stock” of any Person means any and all shares, interests,
participations, warrants, options (including any Permitted Bond Hedge
Transaction (as defined in the Notes Indenture)) or other rights to acquire or
other equivalents of or interests in (however designated) corporate stock or
other equity participations, including partnership interests, whether general or
limited, of such Person, but in each case excluding any debt security that is
convertible or exchangeable for Capital Stock.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(1) Dollars and, in the case of Foreign Subsidiaries, the local currency where
such Foreign Subsidiary is operating;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof having maturities of
not more than six months from the date of acquisition;

(3) certificates of deposit and Eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and bank deposits, in each case with any
lender party to the ABL Credit Agreement or with any domestic commercial bank
having capital and surplus in excess of $250.0 million and a Moody’s, S&P or
Fitch rating of “B” or better;

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

(5) commercial paper having a rating of at least P-1 from Moody’s and a rating
of at least A-1 from S&P;

(6) deposits available for withdrawal on demand with any commercial bank not
meeting the qualifications specified in clause (3) above; and

(7) investments in money market or other mutual funds substantially all of whose
assets comprise securities of the types described in clauses (2) through (6)
above.

“CFC” means any Person that is a controlled foreign corporation within the
meaning of Section 957 of the Code.

“Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).

“Claimholders” means the ABL Claimholders and the Priority Lien Claimholders.

“Collateral” means all assets and properties, whether real, personal or mixed,
subject to, or purported to be subject to, Liens in favor of any ABL
Claimholders, any Pari Passu Lien Claimholders or any First Lien Debt
Claimholders created by any of the ABL Collateral Documents, the Pari Passu Lien
Documents or the First Lien Debt Documents, as applicable, including any asset
subject to Liens granted pursuant to Article 6 to secure the ABL Obligations,
the Pari Passu Lien Obligations or the First Lien Debt Obligations (if any).

 

5



--------------------------------------------------------------------------------

“Collateral Account” means one or more deposit accounts or securities accounts
under the control of the Notes Trustee or the Collateral Trustee holding only
the proceeds of any sale or disposition of any Shared Collateral.

“Collateral Trust Agreement” means that certain Collateral Trust Agreement,
dated as of the date hereof, by and among the Company, the Grantors party
thereto, the Notes Trustee, the Collateral Trustee and the other parties thereto
from time to time, as amended, restated, supplemented or otherwise modified from
time to time, in accordance with the terms thereof and hereof (including
Section 1.2 hereof).

“Collateral Trustee” has the meaning assigned to that term in the preamble to
this Agreement.

“Company” has the meaning assigned to that term in the preamble to this
Agreement.

“Controlling Priority Lien Collateral Agent” means (i) as of the date hereof and
until a different Controlling Priority Lien Collateral Agent has been designated
pursuant to clause (ii) below, the Collateral Trustee, and (ii) at any time that
a Senior-Junior Intercreditor Agreement is in effect, the Priority Lien Debt
Collateral Agent of the Priority Lien Claimholders entitled, at such time, to
direct the exercise of rights and remedies pursuant to the Senior-Junior
Intercreditor Agreement, as identified from time to time in a written notice
delivered to the ABL Agent executed by such new Controlling Priority Lien
Collateral Agent and acknowledged and agreed by the prior Controlling Priority
Lien Collateral Agent. For the avoidance of doubt, there shall only be one
Controlling Priority Lien Collateral Agent at any time.

“Debt” means and includes all Obligations that constitute “Debt,”
“Indebtedness,” “Obligations,” “Liabilities” or any similar term within the
meaning of the ABL Agreement, the Pari Passu Lien Documents (including the Notes
Indenture) or the First Lien Debt Documents (if any).

“Deposit Accounts” means all present and future “deposit accounts” (as defined
in Article 9 of the UCC).

“DIP Financing” has the meaning assigned to that term in Section 6.1.

“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Section 5.5:

(a) termination or expiration of all commitments, if any, to extend credit that
would constitute ABL Obligations;

(b) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency Proceeding, whether or
not such interest would be allowed or allowable in such Insolvency Proceeding)
on all ABL Obligations (other than any undrawn letters of credit);

(c) discharge or cash collateralization (in an amount and manner reasonably
satisfactory to the ABL Agent, but in no event exceeding the lower of (i) 105%
of the aggregate

 

6



--------------------------------------------------------------------------------

undrawn amount and (ii) the percentage of the aggregate undrawn amount required
for release of Liens under the terms of the applicable ABL Loan Document) of all
letters of credit issued under the ABL Loan Documents and constituting ABL
Obligations;

(d) termination of each Secured Rate Contract and the payment in full in cash by
wire transfer of immediately available funds of all obligations thereunder
(other than any Secured Rate Contract with respect to which other arrangements
satisfactory in the sole discretion of the Secured Swap Provider that is a party
to such Secured Rate Contract have been made and communicated to the ABL Agent);

(e) termination of each Bank Product Agreement and the payment in full in cash
by wire transfer of immediately available funds of all obligations thereunder
(other than any Bank Product Agreement with respect to which other arrangements
satisfactory in the sole discretion of the Bank Product Provider that is a party
to such Bank Product Agreement have been made and communicated to the ABL
Agent);

(f) the provision of cash collateral to the applicable ABL Claimholders in such
amount as such ABL Claimholders determine is reasonably necessary to secure such
ABL Claimholders in respect of any asserted or threatened (in writing) claims,
demands, actions, suits, proceedings, investigations, liabilities, fines, costs,
penalties or damages for which any of such ABL Claimholders may be entitled to
indemnification by any obligor pursuant to the indemnification provisions in the
applicable ABL Loan Documents; and

(g) payment in full in cash of all other ABL Obligations that are outstanding
and unpaid at the time the Debt constituting such ABL Obligations is paid in
full in cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

“Discharge of First Lien Debt Obligations” means the occurrence of all of the
following:

(a) termination or expiration of all commitments to extend credit that would
constitute First Lien Debt;

(b) payment in full in cash of the principal of, and interest and premium, if
any, on all First Lien Debt (other than any undrawn letters of credit),
including interest and premiums accruing on or after the commencement of any
Insolvency Proceeding, whether or not such interest or premiums would be allowed
or allowable in such Insolvency Proceeding;

(c) discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable First Lien Debt
Document) of all outstanding letters of credit constituting First Lien Debt; and

(d) payment in full in cash of all other First Lien Debt Obligations that are
outstanding and unpaid at the time the First Lien Debt is paid in full in cash
(other than any obligations consisting of unasserted contingent obligations).

 

7



--------------------------------------------------------------------------------

“Discharge of Priority Lien Obligations” means, collectively, the Discharge of
Pari Passu Lien Obligations and the Discharge of First Lien Debt Obligations.

“Disposition” has the meaning assigned to that term in Section 5.1(b).

“Enforcement” means, collectively or individually for the ABL Agent or any ABL
Claimholder or any Priority Lien Debt Collateral Agent or Priority Lien
Claimholder when an ABL Default or a Priority Lien Debt Default, as the case may
be, has occurred and is continuing, any action taken by such Person to
repossess, or exercise any remedies with respect to, the Collateral or commence
the judicial enforcement of any of the rights and remedies under the ABL Loan
Documents or the Priority Lien Documents or under any applicable law, but in all
cases excluding (i) the imposition of a default rate or late fee and (ii) the
collection and application of Accounts or other monies deposited from time to
time in Deposit Accounts or Securities Accounts against the ABL Obligations
pursuant to the ABL Loan Documents; provided, however, the foregoing exclusion
set forth in clause (ii) shall immediately cease to apply upon the earliest of
(x) the ABL Agent’s delivery of written notice to the Company that such
exclusion no longer applies, (y) the lapse of ten (10) consecutive Business Days
after an ABL Default in which no “Revolving Loans,” “Swing Line Loans” or
“Overadvances” are made and no “Letters of Credit” are issued (in each case, as
defined in the ABL Agreement), and (z) the termination of the Revolving
Commitments (as such term is defined in the ABL Agreement) pursuant to
Section 7.2 (or any other applicable provision) of the ABL Agreement.

“Enforcement Notice” means a written notice delivered, at a time when an ABL
Default or a Priority Lien Debt Default has occurred and is continuing, by
either the ABL Agent or the Controlling Priority Lien Collateral Agent to the
other such Person announcing that Enforcement actions shall commence, specifying
the relevant event of default, stating the current balance of the ABL
Obligations or the current balances owing with respect to Priority Lien
Obligations and requesting the current balance owing of the ABL Obligations or
the Priority Lien Obligations.

“Excluded Assets” means each of the following:

(1) any (i) real property located outside the United States, (ii) real property
located in the United States with a Fair Market Value less than $5.0 million,
(iii) real property located at 3199 Pilot Knob Road, Eagan, Minnesota and
(iv) leasehold interests in real property; provided that no local filings or
other steps shall be required to perfect a security interest in fixtures (other
than in conjunction with the filing of mortgages or deeds of trust for real
property as required by the Pari Passu Lien Documents and the Security
Documents);

(2) any lease, license, contract, property right or agreement to which the
Company or any Subsidiary Guarantor is a party, and any of its rights or
interests thereunder, if and to the extent that a security interest is
(i) prohibited by or in violation of any law, rule or regulation applicable to
the Company or any Subsidiary Guarantor, or (ii) will constitute or result in a
breach, termination or default under or requires any consent not obtained under
any such lease, license, contract, property right or agreement (other than to
the extent that any such law, rule, regulation, term, provision or condition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC of the

 

8



--------------------------------------------------------------------------------

relevant jurisdiction or any other applicable law); provided that any such
lease, license, contract or agreement shall cease to be an Excluded Asset and
the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable, and to the extent severable, shall attach immediately to any
portion of such lease, license, contract or agreement not subject to the
prohibitions specified in subclauses (i) and (ii) of this clause (2); provided,
further, that the exclusions referred to in this clause (2) shall not include
any monies due or to become due from or proceeds of any such lease, license,
contract, property right or agreement;

(3) any of the outstanding Capital Stock of a CFC or FSHCO, in each case in
excess of 65% of the voting power of all classes of Capital Stock of such CFC or
FSHCO entitled to vote; provided that for purposes of this clause (3), the term
“Capital Stock” includes all interests in a CFC or FSHCO treated as equity for
U.S. federal income tax purposes;

(4) any deposit account solely and exclusively used for taxes, payroll, employee
benefits or similar items and any other account or financial asset in which such
security interest would be unlawful or in violation of any Plan or employee
benefit agreement;

(5) accounts receivable and related assets transferred or purported to be
transferred in a Permitted Sales-Type Lease Transaction; provided that the
exclusion referred to in this clause (5) shall not include any proceeds of any
such transaction;

(6) assets, with respect to which any applicable law prohibits the creation or
perfection of security interests therein (other than to the extent that any such
law would be rendered ineffective with respect to the creation of the security
interest in the Collateral pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC of any relevant jurisdiction or any other applicable law); provided that
any such asset shall cease to be an Excluded Asset and the Collateral shall
include (and such security interest shall attach) immediately at such time as
the legal prohibition shall no longer be applicable, and to the extent
severable, shall attach immediately to any portion of such asset not subject to
the prohibitions specified in this clause (6); provided, further, that the
exclusion referred to in this clause (6) shall not include any monies due or to
become due from or proceeds of any such asset;

(7) deposit or checking accounts with balances below $1.0 million to the extent
that the aggregate balance of all such deposit and checking accounts does not at
any one time exceed $10.0 million (it being understood that any deposit or
checking account that is subject to an account control agreement in favor of the
Collateral Trustee shall not constitute an “Excluded Asset”);

(8) any motor vehicles, vessels and aircraft, or other property subject to a
certificate of title;

(9) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law;

 

9



--------------------------------------------------------------------------------

(10) cash or Cash Equivalents securing one or more reimbursement obligations
under letters of credit or surety bonds, which letters of credit and surety
bonds are otherwise not Pari Passu Lien Debt or ABL Obligations;

(11) equity interests in any joint venture with a third party that is not an
Affiliate, to the extent a pledge of such equity interests is prohibited by the
documents governing such joint venture; and

(12) any assets subject to a Permitted Lien described in clauses (6), (13), (38)
(with respect to Debt incurred under clause (17) of the definition of Permitted
Debt (as defined in the Notes Indenture)) or (41) (with respect to such clauses
(6) and (13)) of the definition thereof, and proceeds thereof, to the extent
that (and only for so long as) the documents governing the related Debt prohibit
other Liens on such assets; provided that such assets (i) shall automatically
cease to be Excluded Assets at such time as the documents governing such Debt no
longer prohibit other Liens on such assets and (ii) shall not be Excluded Assets
to the extent that the documents governing such Debt permit the granting of a
Lien for the benefit of the holders of the Notes junior to the Lien pursuant to
such documents;

provided that no asset or property shall be an Excluded Asset (other than
pursuant to clauses (5), (10) or (12) above) if it is pledged to secure any
other Debt or Pension Obligations (as defined in the Notes Indenture) of the
Company or any Subsidiary Guarantor.

“First Lien Debt” at any date shall mean the aggregate principal amount of Debt
that in each case is then secured by first-priority Liens on the Shared
Collateral of the Grantors, which Debt shall have a Lien on the Shared
Collateral that is senior to the Lien on the Shared Collateral securing the Pari
Passu Lien Obligations pursuant to the Senior-Junior Intercreditor Agreement.

“First Lien Debt Claimholders” means the holders of any First Lien Debt, at that
time, including the First Lien Debt Representatives and the First Lien Debt
Collateral Agents.

“First Lien Debt Collateral Agent” means the collateral agent, collateral
trustee or other applicable agent or representative in respect of the applicable
First Lien Debt to which the security interests securing such First Lien Debt
are granted for the benefit of the holders of any First Lien Debt and the First
Lien Debt Representative pursuant to the applicable First Lien Debt Documents.

“First Lien Debt Default” means any event of default (or equivalent thereof)
under the terms of any credit agreement, indenture or other agreement governing
any First Lien Debt, which causes, or permits holders of First Lien Debt
outstanding thereunder to cause, the First Lien Debt outstanding thereunder to
become immediately due and payable.

“First Lien Debt Document” means any indenture, credit agreement or other
agreement governing any First Lien Debt and the guarantees and collateral in
respect thereof.

 

10



--------------------------------------------------------------------------------

“First Lien Debt Obligations” means all Obligations in respect of any First Lien
Debt, the guarantees thereof and the First Lien Debt Documents, including, in
each case, all amounts accruing on or after the commencement of any Insolvency
Proceeding relating to the Company or any other obligor in respect of such First
Lien Debt, or that would have accrued or become due under the terms of the First
Lien Debt Documents but for the effect of such Insolvency Proceeding.

“First Lien Debt Representative” means the trustee, agent or representative of
the holders of the applicable First Lien Debt that maintains the transfer
register for such First Lien Debt and is appointed as a representative of such
First Lien Debt (for purposes related to the administration of the security
documents) pursuant to the indenture, credit agreement or other agreement
governing such First Lien Debt.

“FSHCO” means any Person (other than, solely for purposes of the definition of
“Shared Collateral,” Unisys AP Investment Company I) substantially all of the
assets of which consist of Capital Stock of one or more CFCs; provided that for
this definition, the term “Capital Stock” includes all interests in a CFC
treated as equity for U.S. federal income tax purposes.

“Grantors” means the Company, each Subsidiary Guarantor and each other Person
that has or may from time to time hereafter execute and deliver an ABL
Collateral Document or Priority Lien Document as a grantor of a security
interest (or the equivalent thereof).

“Instruments” means all present and future “instruments” (as defined in Article
9 of the UCC).

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property arising under any Requirement of Law and all IP Ancillary
Rights relating thereto, including all Copyrights, Patents, Trademarks, Internet
Domain Names, Trade Secrets and IP Licenses.

“Intercreditor Agreement Joinder” means an agreement substantially in the form
of Exhibit A attached hereto.

“Intercreditor Agreements” means, collectively, this Agreement, the Collateral
Trust Agreement and the Senior-Junior Intercreditor Agreement (if any).

“IP Collateral” means all Intellectual Property that is Shared Collateral.

“Lien” means, with respect to any property or assets, any mortgage or deed of
trust, pledge, hypothecation, assignment, deposit arrangement, security
interest, lien (statutory or otherwise), charge, easement (other than any
easement not materially impairing usefulness or marketability), encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such property or assets
(including, without limitation, any sale and leaseback arrangement, conditional
sale or other title retention agreement having substantially the same economic
effect as any of the foregoing).

“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Priority Lien Mortgage.

 

11



--------------------------------------------------------------------------------

“New Agent” has the meaning assigned to that term in Section 5.5.

“Noteholder” means, at any relevant time, a Person in whose name a Note is
registered.

“Notes” means the notes issued from time to time pursuant to the Notes
Indenture.

“Notes Indenture” has the meaning set forth in the recitals to this Agreement.

“Notes Trustee” has the meaning assigned to that term in the recitals to this
Agreement.

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the ABL Claimholders, the Priority Lien
Claimholders or any of them or their respective Affiliates, in each case under
the ABL Loan Documents, the Bank Product Agreements, the Secured Rate Contracts
or the Priority Lien Documents, whether for principal, interest or payments for
early termination of Hedging Obligations, fees, expenses, indemnification or
otherwise and all guarantees of any of the foregoing, and including amounts that
accrue after the commencement by or against any Person of any proceeding under
any Bankruptcy Law naming such Person as the debtor in such proceeding,
regardless of whether such amounts are allowed or allowable claims in such
proceeding.

“Pari Passu Lien Claimholders” means the holders of any Pari Passu Lien
Obligations (including the Noteholders), at that time, including the Collateral
Trustee and the Pari Passu Lien Representatives.

“Permitted Liens” has the meaning assigned to that term in the Notes Indenture.

“Permitted Sales-Type Lease Transaction” means a limited recourse sale of
payment obligations owing to the Company or any Subsidiary of the Company in
relation to sales-type leases (as defined pursuant to ASC Topic 605, “Revenue
Recognition” or ASC Topic 840, “Leases”) in exchange for cash proceeds; provided
that at the time of any such sale, no Default or Event of Default (each as
defined in the Notes Indenture) shall exist or result from such sale.

“Plan” has the meaning assigned to that term in the Notes Indenture.

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

“Priority Lien Claimholders” means, collectively, the Pari Passu Lien
Claimholders and the First Lien Debt Claimholders (if any).

“Priority Lien Debt Collateral Agents” means, collectively, the Collateral
Trustee and the First Lien Debt Collateral Agents (if any).

“Priority Lien Debt Default” means any of a Pari Passu Lien Debt Default and a
First Lien Debt Default.

“Priority Lien Debt Standstill Period” has the meaning set forth in
Section 3.1(a).

 

12



--------------------------------------------------------------------------------

“Priority Lien Documents” means, collectively, the Pari Passu Lien Documents and
the First Lien Debt Documents (if any).

“Priority Lien Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which a Lien on any real property
located in the United States or any other jurisdiction and owned by any Grantor
is granted, or purported to be granted, to secure any Priority Lien Obligations
or (except for this Agreement, the Collateral Trust Agreement and the
Senior-Junior Intercreditor Agreement) under which rights or remedies with
respect to any such Liens are governed.

“Priority Lien Obligations” means, collectively, the Pari Passu Lien Obligations
and the First Lien Debt Obligations (if any).

“Priority Lien Representatives” mean, collectively, the Pari Passu Lien
Representatives and the First Lien Debt Representatives (if any).

“Priority Liens” means, collectively, the Pari Passu Liens and the Liens in
respect of First Lien Debt Obligations or either of them as the context may
require.

“Recovery” has the meaning set forth in Section 6.4.

“Refinance” means, in respect of any Debt, to refinance, extend, renew, defease,
replace, refund or repay, or to issue other indebtedness, in exchange or
replacement of, such Debt in whole or in part. For purposes of this definition,
the terms “Refinanced” and “Refinancing” shall have correlative meanings.

“Secured Rate Contract” has the meaning set forth in the ABL Agreement as of the
Issue Date.

“Secured Swap Provider” has the meaning set forth in the ABL Agreement as of the
Issue Date.

“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities” and “securities entitlements” (as defined in Article 8 of the UCC)
contained therein.

“Senior-Junior Intercreditor Agreement” means the intercreditor agreement, to be
entered into at the time of incurrence by the Company or any Grantor of any
First Lien Debt, by one or more First Lien Debt Collateral Agents and the
Collateral Trustee, and acknowledged by the Company and each other Grantor, as
it may be amended, restated, supplemented or otherwise modified from time to
time in accordance with its terms, and any additional, new or replacement
intercreditor agreement, on substantially the same terms, with any new First
Lien Debt Collateral Agent.

“Shared Collateral” means all now owned or hereafter acquired Collateral other
than the ABL Collateral. For the avoidance of doubt, in the case of Shared
Collateral constituting Capital Stock of a Person, such Shared Collateral shall
in no event include ABL Collateral owned by such Person.

 

13



--------------------------------------------------------------------------------

“Subsidiary” of any Person means:

(1) a corporation more than 50% of the combined voting power of the outstanding
Voting Stock of which is owned, directly or indirectly, by such Person or by one
or more other Subsidiaries of such Person or by such Person and one or more
Subsidiaries thereof; or

(2) any other Person (other than a corporation) in which such Person, or one or
more other Subsidiaries of such Person or such Person and one or more other
Subsidiaries thereof, directly or indirectly, has at least a majority ownership
and power to direct the policies, management and affairs thereof.

“Subsidiary Guarantor” has the meaning set forth in the preamble to this
Agreement.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Terms used in this Agreement but not defined herein shall have the meanings
given to such terms in the Collateral Trust Agreement. Notwithstanding anything
to the contrary in this Agreement, any references contained herein to any
section, clause, paragraph, definition or other provision of the Collateral
Trust Agreement (including any definition contained herein), or any terms not
defined herein and therefore having the meanings given to such terms in the
Collateral

 

14



--------------------------------------------------------------------------------

Trust Agreement, shall be deemed to be a reference to such section, clause,
paragraph, definition or other provision or term as in effect on the date of
this Agreement; provided, that any reference to any such section, clause,
paragraph, definition or other provision or term shall refer to such section,
clause, paragraph, definition or other provision or term of the Collateral Trust
Agreement (including any definition contained therein) as amended or modified
from time to time if such amendment or modification has been (1) made in
accordance with the Collateral Trust Agreement and (2) approved in writing by
the ABL Agent. Notwithstanding the foregoing, whenever any term used in this
Agreement is defined or otherwise incorporated by reference to the Collateral
Trust Agreement, such reference shall be deemed to have the same effect as if
such definition or term had been set forth herein in full.

ARTICLE 2

LIEN PRIORITIES.

2.1 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Priority Lien
Obligations granted on the Collateral or of any Liens securing the ABL
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any other applicable law or the ABL Loan Documents or the Priority Lien
Documents or any defect or deficiencies in, or failure to perfect, or lapse in
perfection of, or avoidance as a fraudulent conveyance or otherwise of, or the
subordination (by equitable subordination or otherwise) of, the Liens securing
the ABL Obligations or Priority Lien Obligations or any other circumstance
whatsoever, whether or not any Insolvency Proceeding has been commenced by or
against the Company or any Subsidiary Guarantor, the ABL Agent, on behalf of
itself and the ABL Claimholders, and each Priority Lien Debt Collateral Agent,
for itself and on behalf of its respective Priority Lien Claimholders, hereby
each agrees that:

(a) any Lien of the ABL Agent on the ABL Collateral, whether now or hereafter
held by or on behalf of the ABL Agent or any ABL Claimholder or any agent or
trustee therefor, regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be and remain senior
in all respects and prior to any Lien on the ABL Collateral securing any
Priority Lien Obligations; and

(b) any Lien of any Priority Lien Debt Collateral Agent on the Shared
Collateral, whether now or hereafter held by or on behalf of any Priority Lien
Debt Collateral Agent, any Priority Lien Claimholder or any agent or trustee
therefor regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be and remain senior in all
respects and prior to any Liens on the Shared Collateral which may secure any
ABL Obligations.

2.2 Prohibition on Contesting Liens. The ABL Agent, the ABL Claimholders, each
Priority Lien Debt Collateral Agent and the Priority Lien Claimholders, each
agrees that it will not (and hereby waives any right to) contest or support,
directly or indirectly, any other Person in contesting, in any proceeding
(including any Insolvency Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the ABL Claimholders or
any of the Priority Lien Claimholders in all or any part of the Collateral, or
the provisions of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the

 

15



--------------------------------------------------------------------------------

rights of either the ABL Agent or any ABL Claimholder, the Priority Lien Debt
Collateral Agents or any Priority Lien Claimholder (a) to enforce this
Agreement, including the provisions of this Agreement relating to the priority
of the Liens securing the Obligations as provided in Sections 2.1, 3.1 and 3.2
and (b) with respect to the Priority Lien Debt Collateral Agents and any
Priority Lien Claimholder, to enforce the Collateral Trust Agreement and the
Senior-Junior Intercreditor Agreement.

2.3 No New Liens. Subject to Article 6, so long as the Discharge of ABL
Obligations and the Discharge of Priority Lien Obligations have not occurred,
whether or not any Insolvency Proceeding has been commenced by or against the
Company or any other Grantor, the ABL Agent, the ABL Claimholders, the Priority
Lien Debt Collateral Agents and the Priority Lien Claimholders, each acknowledge
and agree that the Company shall not, and shall not permit any other Grantor to:

(a) grant or permit any additional Liens on any asset or property to secure any
ABL Obligations unless it has granted or concurrently grants a Lien on such
asset or property to secure all of the Priority Lien Obligations; or

(b) grant or permit any additional Liens on any asset or property to secure any
Priority Lien Obligations unless it has granted or concurrently grants a Lien on
such asset or property to secure the ABL Obligations.

To the extent any additional Liens are granted on any asset or property pursuant
to this Section 2.3, the priority of such additional Liens shall be determined
in accordance with Section 2.1. In addition, to the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available hereunder, the ABL Agent and each Priority Lien
Debt Collateral Agent agree that any amounts received by or distributed to any
of them pursuant to or as a result of Liens granted or permitted in
contravention of this Section 2.3 shall be subject to Section 4.2.

ARTICLE 3

ENFORCEMENT.

3.1 Exercise of Remedies – Restrictions on Priority Lien Debt Collateral Agents
and Priority Lien Claimholders.

(a) Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency Proceeding has been commenced by or against the Company or any other
Grantor, each Priority Lien Debt Collateral Agent and each Priority Lien
Claimholder:

(i) will not exercise or seek to exercise, directly or indirectly, any rights or
remedies with respect to any ABL Collateral (including any Enforcement action or
the exercise of any right of setoff or any right under any Account Agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement to which
any Priority Lien Debt Collateral Agent or any Priority Lien Claimholder is a
party, in any case, solely to the extent that the exercise of any such right is
with respect to any ABL Collateral) or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure);
provided, however, that the Controlling Priority Lien Collateral Agent may

 

16



--------------------------------------------------------------------------------

exercise any or all of such rights or remedies after a period of at least 180
days has elapsed since the later of: (i) the date on which a Priority Lien
Representative first declares the existence of a Priority Lien Debt Default and
demands the repayment of all the principal amount of any Priority Lien
Obligations; and (ii) the date on which the ABL Agent received written notice
from the Controlling Priority Lien Collateral Agent of such declarations of a
Priority Lien Debt Default (the “Priority Lien Debt Standstill Period”);
provided, further, however, that notwithstanding anything herein to the
contrary, in no event shall any Priority Lien Debt Collateral Agent or any
Priority Lien Claimholder exercise any rights or remedies (other than those
under Section 3.3) with respect to the ABL Collateral if, notwithstanding the
expiration of the Priority Lien Debt Standstill Period, (A) the ABL Agent or ABL
Claimholders shall have commenced and be diligently pursuing the exercise of
their rights or remedies with respect to all or any material portion of such ABL
Collateral (prompt notice of such exercise to be given to the Priority Lien Debt
Collateral Agents), or (B) an Insolvency Proceeding in respect of any Grantor
has been commenced;

(ii) will not contest, protest or object to any foreclosure proceeding or action
brought by the ABL Agent or any ABL Claimholder or any other exercise by the ABL
Agent or any ABL Claimholder of any rights and remedies relating to the ABL
Collateral, whether under the ABL Loan Documents or otherwise; and

(iii) subject to their rights under clause (a)(i) above and except as may be
permitted in Section 3.1(c), will not object to the forbearance by the ABL Agent
or the ABL Claimholders from bringing or pursuing any Enforcement;

provided, however, that, in the case of (i), (ii) and (iii) above, the Liens
granted to secure the Priority Lien Obligations shall attach to any proceeds
resulting from actions taken by the ABL Agent or any ABL Claimholder in
accordance with this Agreement after application of such proceeds to the extent
necessary to meet the requirements of a Discharge of ABL Obligations.

(b) Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency Proceeding has been commenced by or against the Company or any other
Grantor, the ABL Agent and the ABL Claimholders shall have the exclusive right,
subject to Section 3.1(a), to enforce rights, exercise remedies (including
Enforcement actions or the set-off, recoupment and the right to credit bid their
debt) and, subject to Section 5.1, in connection therewith (including voluntary
Dispositions of ABL Collateral by the respective Grantors after an ABL Default)
make determinations regarding the release, disposition or restrictions with
respect to the ABL Collateral without any consultation with or the consent of
any Priority Lien Debt Collateral Agent or any Priority Lien Claimholder;
provided, however, that the Lien securing the Priority Lien Obligations shall
remain on the proceeds (other than those properly applied to the ABL
Obligations) of such Collateral released or disposed of, subject to the relative
priorities described in Section 2. In exercising rights and remedies with
respect to the ABL Collateral, the ABL Agent and the ABL Claimholders may
enforce the provisions of the applicable ABL Loan Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in their reasonable discretion. Such exercise and enforcement shall include the
rights of an agent appointed by them to sell or otherwise dispose of the ABL
Collateral upon foreclosure, to incur reasonable expenses in connection with
such sale or disposition, and to exercise all the rights and remedies of a
secured creditor under the UCC and of a secured creditor under the Bankruptcy
Laws of any applicable jurisdiction.

 

17



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, any Priority Lien Debt Collateral Agent and
any Priority Lien Claimholder (unless, as among the Priority Lien Claimholders,
the Collateral Trust Agreement and/or the Senior-Junior Intercreditor Agreement
provide to the contrary) may:

(i) file a claim or statement of interest with respect to the Priority Lien
Obligations; provided that an Insolvency Proceeding has been commenced by or
against the Company or any other Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Collateral, or the rights of the ABL Agent or any ABL Claimholder to exercise
remedies in respect thereof) in order to create, perfect, preserve or protect
(but not enforce) its Lien on any of the ABL Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Priority
Lien Claimholders, including any claims secured by the ABL Collateral, if any,
in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests that are available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement;

(v) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Priority Lien Obligations
and the Collateral;

(vi) exercise any of its rights or remedies with respect to any of the ABL
Collateral after the termination of the Priority Lien Debt Standstill Period to
the extent permitted by Section 3.1(a)(i); and

(vii) make a cash bid on all or any portion of the ABL Collateral in any
foreclosure proceeding or action.

Each Priority Lien Debt Collateral Agent, on behalf of itself and its respective
Priority Lien Claimholders, agrees that it will not take or receive any ABL
Collateral or any proceeds of such ABL Collateral in connection with the
exercise of any right or remedy (including set-off and recoupment) with respect
to any such ABL Collateral in its capacity as a creditor in violation of this
Agreement. Without limiting the generality of the foregoing, unless and until
the Discharge of ABL Obligations has occurred, except as expressly provided in
Sections 3.1(a), 6.3(c)(i) and this Section 3.1(c), the sole right of any
Priority Lien Debt Collateral Agent or any Priority Lien Claimholder with
respect to the ABL Collateral is to hold a Lien (if any) on such ABL Collateral
pursuant to the applicable Priority Lien Documents for the period and to the
extent granted therein and to receive a share of the proceeds thereof, if any,
after the Discharge of ABL Obligations has occurred.

 

18



--------------------------------------------------------------------------------

(d) Subject to Sections 3.1(a) and (c) and Section 6.3(c)(i):

(i) each Priority Lien Debt Collateral Agent, for itself and on behalf of its
respective Priority Lien Claimholders, agrees that it will not take any action
that would hinder any exercise of remedies under the ABL Loan Documents or that
is otherwise prohibited hereunder, including any sale, lease, exchange, transfer
or other disposition of any ABL Collateral, whether by foreclosure or otherwise;

(ii) each Priority Lien Debt Collateral Agent, for itself and on behalf of its
respective Priority Lien Claimholders, hereby waives any and all rights such
Priority Lien Debt Collateral Agents and the respective Priority Lien
Claimholders, as applicable, may have as a junior lien creditor or otherwise to
object to the manner in which the ABL Agent or the ABL Claimholders seek to
enforce or collect the ABL Obligations or the Liens securing the ABL Obligations
granted in any of the ABL Loan Documents or undertaken in accordance with this
Agreement, regardless of whether any action or failure to act by or on behalf of
the ABL Agent or ABL Claimholders is adverse to the interests of the Priority
Lien Claimholders; and

(iii) each Priority Lien Debt Collateral Agent hereby acknowledges and agrees
that no covenant, agreement or restriction contained in any Priority Lien
Document (other than this Agreement) shall be deemed to restrict in any way the
rights and remedies of the ABL Agent or the ABL Claimholders with respect to the
enforcement of the Liens on the ABL Collateral as set forth in this Agreement
and the ABL Loan Documents.

(e) The Priority Lien Debt Collateral Agents and the Priority Lien Claimholders
may exercise rights and remedies as unsecured creditors against the Company or
any other Grantor that has guaranteed or granted Liens to secure the Priority
Lien Obligations in accordance with the terms of the Priority Lien Documents and
applicable law so long as such rights and remedies do not violate or are not
otherwise inconsistent with any express provision in this Agreement (including
any provision prohibiting or restricting the Priority Lien Debt Collateral
Agents or the Priority Lien Claimholders from taking various actions or making
various objections); provided, however, that in the event that any Priority Lien
Debt Collateral Agent or any Priority Lien Claimholder becomes a judgment Lien
creditor in respect of ABL Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Priority Lien Obligations,
such judgment Lien shall be subject to the terms of this Agreement for all
purposes (including in relation to the ABL Obligations) as the other Liens
securing the Priority Lien Obligations are subject to this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by any Priority Lien
Debt Collateral Agent or any Priority Lien Claimholder of the required payments
of interest, principal and other amounts owed in respect of its Priority Lien
Obligations, so long as such receipt is not the direct or indirect result of the
exercise by such Priority Lien Debt Collateral Agent or such Priority Lien
Claimholder of rights or remedies as a secured creditor in respect of the ABL
Collateral (including set-off and recoupment) or enforcement in contravention of
this Agreement

 

19



--------------------------------------------------------------------------------

of any Lien held by any of them. Nothing in this Agreement shall be construed to
impair or otherwise adversely affect any rights or remedies the ABL Agent or the
ABL Claimholders may have against the Grantors under the ABL Loan Documents.

3.2 Exercise of Remedies – Restrictions on ABL Agent and ABL Claimholders.

(a) Until the Discharge of Priority Lien Obligations has occurred, whether or
not any Insolvency Proceeding has been commenced by or against the Company or
any other Grantor, the ABL Agent and any ABL Claimholder:

(i) will not exercise or seek to exercise, directly or indirectly, any rights or
remedies with respect to any Shared Collateral (including any Enforcement action
or the exercise of any right of setoff or any right under any Account Agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement to which
the ABL Agent or any ABL Claimholder is a party, in any case, solely to the
extent that the exercise of any such right is with respect to any Shared
Collateral) or institute any action or proceeding with respect to such rights or
remedies (including any action of foreclosure); provided, however, the ABL Agent
may exercise any or all of such rights or remedies after the passage of a period
of at least 180 days has elapsed since the later of: (x) the date on which the
ABL Agent first declares the existence of any ABL Default and demands the
repayment of all the principal amount of any ABL Obligations; and (y) the date
on which the Priority Lien Debt Collateral Agents received written notice from
the ABL Agent of such declarations of any ABL Default (the “ABL Standstill
Period”); provided, further, however, that notwithstanding anything herein to
the contrary, in no event shall the ABL Agent or any ABL Claimholder exercise
any rights or remedies (other than those under Section 3.3) with respect to the
Shared Collateral if, notwithstanding the expiration of the ABL Standstill
Period, (A) the Controlling Priority Lien Collateral Agent or any applicable
Priority Lien Claimholder shall have commenced and be diligently pursuing the
exercise of their rights or remedies with respect to all or any material portion
of such Collateral (prompt notice of such exercise to be given to the ABL
Agent), or (B) or an Insolvency Proceeding in respect of any Grantor has been
commenced;

(ii) will not contest, protest or object to any foreclosure proceeding or action
brought by any Priority Lien Debt Collateral Agent or any Priority Lien
Claimholder or any other exercise by any Priority Lien Debt Collateral Agent or
any Priority Lien Claimholder of any rights and remedies relating to the Shared
Collateral, whether under the Priority Lien Documents or otherwise; and

(iii) subject to their rights under clause (a)(i) above and except as may be
permitted in Section 3.2(c), will not object to the forbearance by any Priority
Lien Debt Collateral Agent or any Priority Lien Claimholder from bringing or
pursuing any Enforcement;

provided, however, that in the case of (i), (ii) and (iii) above, the Liens
granted to secure the ABL Obligations shall attach to any proceeds resulting
from actions taken by any Priority Lien Debt Collateral Agent and any Priority
Lien Claimholder in accordance with this Agreement after application of such
proceeds to the extent necessary to meet the requirements of a Discharge of
Priority Lien Obligations.

 

20



--------------------------------------------------------------------------------

(b) Until the Discharge of Priority Lien Obligations has occurred, whether or
not any Insolvency Proceeding has been commenced by or against the Company or
any other Grantor, the Priority Lien Debt Collateral Agents and the Priority
Lien Claimholders shall have the exclusive right, subject to Section 3.2(a), to
enforce rights, exercise remedies (including any Enforcement Action or the
set-off, recoupment and the right to credit bid their debt) and, subject to
Section 5.1, in connection therewith (including voluntary Dispositions of Shared
Collateral by the respective Grantors after a Priority Lien Debt Default) make
determinations regarding the release, disposition, or restrictions with respect
to the Shared Collateral without any consultation with or the consent of the ABL
Agent or any ABL Claimholder; provided, however, that the Lien securing the ABL
Obligations shall remain on the proceeds (other than those properly applied to
the Priority Lien Obligations) of such Collateral released or disposed of
subject to the relative priorities described in Section 2. In exercising rights
and remedies with respect to the Shared Collateral, the Priority Lien Debt
Collateral Agents and the Priority Lien Claimholders may enforce the provisions
of the applicable Priority Lien Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in their reasonable
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the Shared Collateral upon
foreclosure, to incur reasonable expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under the Bankruptcy Laws of any
applicable jurisdiction.

(c) Notwithstanding the foregoing, the ABL Agent and any ABL Claimholder may:

(i) file a claim or statement of interest with respect to the ABL Obligations;
provided that an Insolvency Proceeding has been commenced by or against the
Company or any other Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the
Shared Collateral, or the rights of any Priority Lien Debt Collateral Agent or
any Priority Lien Claimholder to exercise remedies in respect thereof) in order
to create, perfect, preserve or protect (but not enforce) its Lien on any of the
Shared Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Claimholders, including any claims secured by the Shared Collateral, if any, in
each case, in accordance with terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests that are available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement;

 

21



--------------------------------------------------------------------------------

(v) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the ABL Obligations and the
Collateral;

(vi) exercise any of its rights or remedies with respect to any of the
Collateral after the termination of the ABL Standstill Period, to the extent
permitted by Section 3.2(a)(i); and

(vii) make a cash bid on all or any portion of the Shared Collateral in any
foreclosure proceeding or action.

The ABL Agent, on behalf of itself and the ABL Claimholders, agrees that it will
not take or receive any Shared Collateral or any proceeds of such Shared
Collateral in connection with the exercise of any right or remedy (including
set-off and recoupment) with respect to any such Shared Collateral in its
capacity as a creditor in violation of this Agreement. Without limiting the
generality of the foregoing, unless and until the Discharge of Priority Lien
Obligations has occurred, except as expressly provided in Sections 3.2(a),
6.3(c)(ii) and this Section 3.2(c), the sole right of the ABL Agent or any ABL
Claimholder with respect to the Shared Collateral is to hold a Lien (if any) on
such Shared Collateral pursuant to the applicable ABL Loan Documents for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of Priority Lien Obligations has occurred.

(d) Subject to Sections 3.2(a) and (c) and Sections 3.3 and 6.3(c)(ii):

(i) the ABL Agent, on behalf of itself and the ABL Claimholders, agrees that the
ABL Agent and the ABL Claimholders will not take any action that would hinder
any exercise of remedies under the Priority Lien Documents or that is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
disposition of the Shared Collateral, whether by foreclosure or otherwise;

(ii) the ABL Agent, on behalf of itself and the ABL Claimholders, hereby waives
any and all rights it or the ABL Claimholders may have as a junior lien creditor
or otherwise to object to the manner in which any Priority Lien Debt Collateral
Agent or any Priority Lien Claimholder seeks to enforce or collect the Priority
Lien Obligations or the Liens securing the Shared Collateral granted in any of
the Priority Lien Documents or undertaken in accordance with this Agreement,
regardless of whether any action or failure to act by or on behalf of the
Priority Lien Debt Collateral Agents or Priority Lien Claimholders is adverse to
the interest of the ABL Claimholders; and

(iii) the ABL Agent hereby acknowledges and agrees that no covenant, agreement
or restriction contained in any ABL Collateral Document, or any other ABL Loan
Document (other than this Agreement) shall be deemed to restrict in any way the
rights and remedies of any Priority Lien Debt Collateral Agent or any Priority
Lien Claimholder with respect to the enforcement of its Liens on the Shared
Collateral as set forth in this Agreement and the Priority Lien Documents.

 

22



--------------------------------------------------------------------------------

(e) The ABL Agent and the ABL Claimholders may exercise rights and remedies as
unsecured creditors against the Company or any other Grantor that has guaranteed
or granted Liens to secure the ABL Obligations in accordance with the terms of
the ABL Loan Documents and applicable law, so long as such rights and remedies
do not violate or are not otherwise inconsistent with any express provision in
this Agreement (including any provision prohibiting or restricting the ABL Agent
and the ABL Claimholders from taking various actions or making various
objections); provided, however, that in the event that the ABL Agent or any ABL
Claimholder becomes a judgment Lien creditor in respect of Shared Collateral as
a result of its enforcement of its rights as an unsecured creditor with respect
to the ABL Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the Priority Lien
Obligations) as the other Liens securing the ABL Obligations are subject to this
Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by the ABL Agent or any
ABL Claimholder of the required payments of interest, principal and other
amounts owed in respect of its ABL Obligations, so long as such receipt is not
the direct or indirect result of the exercise by the ABL Agent or such ABL
Claimholder of rights or remedies as a secured creditor in respect of the Shared
Collateral (including set-off or recoupment) or enforcement in contravention of
this Agreement of any Lien held by any of them. Nothing in this Agreement shall
be construed to impair or otherwise adversely affect any rights or remedies the
Priority Lien Debt Collateral Agents or the Priority Lien Claimholders may have
against the Grantors under the Priority Lien Documents.

3.3 Exercise of Remedies – Collateral Access Rights.

(a) The ABL Agent agrees not to commence any initial Enforcement action until an
Enforcement Notice has been given to the Priority Lien Debt Collateral Agents.
Subject to the provisions of Section 3.1 and the Senior-Junior Intercreditor
Agreement (if any), the Priority Lien Debt Collateral Agents may, to the extent
permitted by applicable law, join in any judicial proceedings commenced by the
ABL Agent to enforce Liens on the ABL Collateral; provided that no Priority Lien
Claimholder shall interfere with the Enforcement actions of the ABL Agent with
respect to the ABL Collateral.

(b) If any Priority Lien Debt Collateral Agent or Priority Lien Claimholder or
any of their respective agents or representatives, or any third party pursuant
to any Enforcement undertaken by any Priority Lien Debt Collateral Agent or
Priority Lien Claimholder or receiver, shall obtain possession or physical
control of any item of Shared Collateral (including, without limitation, any
contracts, documents, books, records and other information with respect to the
ABL Collateral or any Mortgaged Premises or IP Collateral), such Priority Lien
Debt Collateral Agent or Priority Lien Claimholder shall promptly notify the ABL
Agent in writing of that fact, and the ABL Agent shall, within ten (10) Business
Days thereafter, notify in writing the Priority Lien Debt Collateral Agents or,
if applicable, any such other party (at such address to be provided by such
Priority Lien Debt Collateral Agents, as applicable, in connection with the
applicable Enforcement), as to whether the ABL Agent desires to exercise access
rights under this Agreement (including with respect to any Mortgaged Premises)
for any purpose permitted under the ABL Loan Documents (including enforcement of
rights and remedies), at which time the parties shall confer in good faith to
coordinate with respect to the ABL Agent’s exercise of such access rights.

 

23



--------------------------------------------------------------------------------

(c) Each Priority Lien Debt Collateral Agent agrees not to commence any initial
Enforcement action until an Enforcement Notice has been given to the ABL Agent
by the Controlling Priority Lien Collateral Agent. Subject to the provisions of
Section 3.2, the ABL Agent may, to the extent permitted by applicable law, join
in any judicial proceedings commenced by any Priority Lien Debt Collateral Agent
to enforce Liens on the Shared Collateral; provided that neither the ABL Agent
nor the ABL Claimholders shall interfere with the Enforcement actions of such
Priority Lien Debt Collateral Agent with respect to the Shared Collateral.

(d) If the ABL Agent or any of its agents or representatives, or any third party
pursuant to any Enforcement undertaken by the ABL Agent or receiver, shall
obtain possession or physical control of any item of ABL Collateral (including
without limitation, any contracts, documents, books, records and other
information with respect to the Shared Collateral), the ABL Agent shall promptly
notify the Priority Lien Debt Collateral Agents in writing of that fact and the
Controlling Priority Lien Collateral Agent shall, within ten (10) Business Days
thereafter, notify the ABL Agent in writing or, if applicable, any such third
party (at such address to be provided by the ABL Agent in connection with the
applicable Enforcement), as to whether the Controlling Priority Lien Collateral
Agent desires to exercise access rights under this Agreement for any purpose
permitted under the Priority Lien Documents (including enforcement of rights and
remedies), at which time the parties shall confer in good faith to coordinate
with respect to the Controlling Priority Lien Collateral Agent exercise of such
access rights.

(e) Upon delivery of written notice to the Controlling Priority Lien Collateral
Agent (with copies to the other Priority Lien Debt Collateral Agents) as
provided in Section 3.3(b), the Access Period shall commence for the subject
parcel of Mortgaged Premises. During the Access Period, the ABL Agent and its
agents, representatives and designees shall have a non-exclusive right to have
access to, and a rent free right to use the Mortgaged Premises for the purpose
of arranging for and effecting the sale or disposition of ABL Collateral. During
any such Access Period, the ABL Agent and its representatives (and persons
employed on their behalf), may continue to operate, service, maintain, process
and sell the ABL Collateral, as well as to engage in bulk sales of ABL
Collateral. The ABL Agent shall (i) take proper care of any Mortgaged Premise
that is used by it during the Access Period, (ii) repair and replace any damage
(ordinary wear-and-tear excepted) caused by it or its agents, representatives or
designees, (iii) comply with all applicable laws in connection with its use or
occupancy of the Mortgaged Premises and (iv) leave such Mortgaged Premises in
substantially the same condition as it was at the commencement of the Access
Period. No Priority Lien Claimholder shall bear any expense for any of the
actions in the preceding sentence. The ABL Agent and the ABL Claimholders shall
indemnify and hold harmless the Priority Lien Claimholders from any claim, loss,
damage, cost or liability suffered by any such Person and arising directly from
the ABL Agent’s use or occupancy of the Mortgaged Premises, except to the extent
caused by any such Person’s gross negligence or willful misconduct. The ABL
Agent and each Priority Lien Debt Collateral Agent shall cooperate and use
reasonable efforts to ensure that their activities during the Access Period as
described above do not interfere materially with the activities of the other as
described above, including the right of any Priority Lien Debt Collateral Agent
to commence foreclosure of the Priority Lien Mortgages or to show the Shared
Collateral to prospective purchasers and to ready the Shared Collateral for
sale. Access rights may apply to differing parcels of Mortgaged Premises at
differing times (i.e., the Priority Lien Debt Collateral Agents may obtain
possession of one premises at a different time than it obtains possession of
other properties), in which case, a differing Access Period may apply to each
such property.

 

24



--------------------------------------------------------------------------------

3.4 Exercise of Remedies – Intellectual Property Rights/Access to Information.

(a) Each Priority Lien Debt Collateral Agent hereby grants (to the full extent
of its rights and interests) to the ABL Agent and its agents, representatives
and designees (1) a royalty free, rent free license and lease to use all of the
Shared Collateral, including any IP Collateral or computer or other data
processing equipment and other Intellectual Property, to collect all Accounts or
amounts owing under Instruments or Chattel Paper (in each case, to the extent
included in the ABL Collateral), to copy, use or preserve any and all
information relating to any of the ABL Collateral and (2) a royalty free license
(which will be binding on any successor or assignee of the Intellectual
Property) to use any and all Intellectual Property at any time in connection
with its Enforcement; provided, however, the royalty free, rent free licenses
and leases granted above shall expire immediately upon the end of the applicable
Access Period.

(b) The ABL Agent hereby grants (to the full extent of its rights and interests)
to the Priority Lien Debt Collateral Agents and their respective agents,
representatives and designees (1) a royalty free, rent free license and lease to
use all of the ABL Collateral, including any computer or other data processing
equipment and Intellectual Property, to collect all Accounts or amounts owing
under Instruments or Chattel Paper (in each case, to the extent included in the
Shared Collateral), to copy, use or preserve any and all information relating to
any of the Shared Collateral and (2) a royalty free license (which will be
binding on any successor or assignee of the Intellectual Property) to use any
and all Intellectual Property at any time in connection with its Enforcement;
provided, however, the royalty free, rent free licenses and leases granted above
shall expire on the 180th day after the commencement of the Controlling Priority
Lien Collateral Agent’s use thereof.

3.5 Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds.

(a) Each Priority Lien Debt Collateral Agent, for itself and on behalf of the
applicable Priority Lien Claimholders, acknowledges and agrees that, to the
extent any Priority Lien Claimholder exercises its rights of setoff against any
Grantor’s Deposit Accounts, Securities Accounts or other ABL Collateral (in each
case, other than the Collateral Account), the amount of such setoff shall be
deemed to be ABL Collateral to be held and distributed pursuant to Section 4.2;
provided, however, that the foregoing shall not apply to any setoff by any
Priority Lien Claimholder against any Shared Collateral to the extent applied to
payment of the Priority Lien Obligations.

(b) Each Priority Lien Debt Collateral Agent, for itself and on behalf of the
applicable Priority Lien Claimholders, agrees that prior to the issuance of an
Enforcement Notice (unless an Insolvency Proceeding has been commenced by or
against any Grantor) all funds deposited under Account Agreements and then
applied to the ABL Obligations shall be deemed to be ABL Collateral and, unless
the ABL Agent shall have actual knowledge to the contrary, any claim that
payments made to the ABL Agent through the Deposit Accounts or Securities
Accounts that are subject to Account Agreements are proceeds of or otherwise
constitute Shared Collateral, are waived.

 

25



--------------------------------------------------------------------------------

(c) The ABL Agent, the ABL Claimholders, the Priority Lien Debt Collateral
Agents and the Priority Lien Claimholders, each agrees that, prior to the
issuance of an Enforcement Notice (unless an Insolvency Proceeding has commenced
by or any Grantor), any proceeds of Collateral, whether or not deposited under
Account Agreements, which are used by any Grantor to acquire other property
which is Collateral shall not (as among the ABL Agent, the ABL Claimholders, the
Priority Lien Debt Collateral Agents and the Priority Lien Claimholders) be
treated as proceeds of Collateral for purposes of determining the relative
priorities in the Collateral which was so acquired. The ABL Agent, the ABL
Claimholders, the Priority Lien Debt Collateral Agents and the Priority Lien
Claimholders each agrees that after an issuance of an Enforcement Notice (and
after an Insolvency Proceeding has been commenced by or against any Grantor),
each such Person shall cooperate in good faith to identify the proceeds of the
ABL Collateral and the Shared Collateral, as the case may be. Each of the ABL
Agent and the Priority Lien Debt Collateral Agents may request from the other an
accounting of the identification of the proceeds of Collateral (and the ABL
Agent and the Priority Lien Debt Collateral Agents, as the case may be, upon
such request being made, shall deliver such accounting reasonably promptly after
such request is made). Notwithstanding the foregoing, in connection with any
disposition consisting of ABL Collateral and Shared Collateral, unless otherwise
agreed by and between the ABL Agent and the Priority Lien Debt Collateral
Agents, the portion of the proceeds from such disposition allocated to ABL
Collateral shall be equal to the book value of such ABL Collateral.

(d) The ABL Agent, for itself and on behalf of the ABL Claimholders,
acknowledges and agrees that, to the extent the ABL Agent or any ABL Claimholder
exercises its rights of setoff against any Shared Collateral, the amount of such
setoff shall be deemed to be Shared Collateral to be held and distributed
pursuant to Section 4.2; provided, however, that the foregoing shall not apply
to any setoff by the ABL Agent or any ABL Claimholder against any ABL Collateral
to the extent applied to payment of the ABL Obligations.

(e) The ABL Agent, for itself and on behalf of the ABL Claimholders, agrees that
prior to an issuance of an Enforcement Notice (unless an Insolvency Proceeding
has been commenced by or against any Grantor) all funds deposited in the
Collateral Account or under Account Agreements and then applied to the Priority
Lien Obligations shall be treated as Shared Collateral and, unless the Priority
Lien Debt Collateral Agents shall have actual knowledge to the contrary, any
claim that payments made to the Priority Lien Debt Collateral Agents through the
Collateral Account or the Deposit Accounts or Securities Accounts that are
subject to Account Agreements are proceeds of or otherwise constitute ABL
Collateral are waived.

ARTICLE 4

PAYMENTS.

4.1 Application of Proceeds.

(a) So long as the Discharge of ABL Obligations has not occurred, whether or not
any Insolvency Proceeding has been commenced by or against the Company or any
other Grantor, all ABL Collateral or proceeds thereof received in connection
with the sale or other disposition of, or collection on or distributions with
respect to, such ABL Collateral upon the exercise of remedies (including any
Enforcement Action) by the ABL Agent or ABL Claimholders or after an Insolvency
Proceeding, shall be applied by the ABL Agent to the ABL Obligations in

 

26



--------------------------------------------------------------------------------

such order as specified in the relevant ABL Loan Documents. Upon the Discharge
of ABL Obligations, the ABL Agent shall deliver to the Controlling Priority Lien
Collateral Agent any ABL Collateral and proceeds of ABL Collateral held by it in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Controlling
Priority Lien Collateral Agent in such order as specified in the Collateral
Trust Agreement, the Senior-Junior Intercreditor Agreement (if any) and/or the
other relevant Priority Lien Documents.

(b) So long as the Discharge of Priority Lien Obligations has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against the
Company or any other Grantor, all Shared Collateral or proceeds thereof received
in connection with the sale or other disposition of, or collection on or
distribution with respect to, such Collateral upon the exercise of remedies by
the Priority Lien Debt Collateral Agents or the Priority Lien Claimholders or
after an Insolvency Proceeding, shall be applied to the Priority Lien
Obligations in such order as specified in the Collateral Trust Agreement, the
Senior-Junior Intercreditor Agreement (if any) and the other relevant Priority
Lien Documents. Upon the Discharge of Priority Lien Obligations, the then
Controlling Priority Lien Collateral Agent shall deliver to the ABL Agent any
Shared Collateral and proceeds of Shared Collateral held by it in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the ABL Agent in such order
as specified in the ABL Loan Documents.

4.2 Payments Over in Violation of Agreement. Unless and until both the Discharge
of ABL Obligations and the Discharge of Priority Lien Obligations have occurred,
whether or not any Insolvency Proceeding has been commenced by or against the
Company or any other Grantor, any Collateral or proceeds thereof (including
assets or proceeds subject to Liens referred to in the final sentence of
Section 2.3) received by the ABL Agent, any ABL Claimholder, any Priority Lien
Debt Collateral Agent or any Priority Lien Claimholder in connection with the
exercise of any right or remedy (including any Enforcement Action or set-off or
recoupment) relating to the Collateral in contravention of this Agreement shall
be segregated and held in trust and forthwith paid over to the ABL Agent or the
Controlling Priority Lien Collateral Agent, as appropriate, in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The Controlling Priority Lien Collateral
Agent and the ABL Agent are each hereby authorized to make any such endorsements
as agent for the other Person. This authorization is coupled with an interest
and is irrevocable until both the Discharge of ABL Obligations and the Discharge
of Priority Lien Obligations have occurred.

4.3 Application of Payments. Subject to the other terms of (a) this Agreement,
all payments received by the ABL Agent or the ABL Claimholders may be applied,
reversed and reapplied, in whole or in part, to the ABL Obligations to the
extent provided for in the ABL Loan Documents; and (b) this Agreement, the
Collateral Trust Agreement and the Senior-Junior Intercreditor Agreement (if
any), all payments received by any Priority Lien Debt Collateral Agent or any
Priority Lien Claimholder, as applicable, may be applied, reversed and
reapplied, in whole or in part, to the Priority Lien Obligations to the extent
provided for in the Collateral Trust Agreement, the Senior-Junior Intercreditor
Agreement (if any) and/or the other Priority Lien Documents.

 

27



--------------------------------------------------------------------------------

4.4 Revolving Nature of ABL Obligations. Each Priority Debt Collateral Agent for
and on behalf of itself and the Priority Debt Claimholders acknowledges and
agrees that the ABL Agreement includes a revolving commitment and that the ABL
Agent and ABL Lenders will apply payments, including proceeds of Collateral, and
make advances thereunder and that the amount of the ABL Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed in accordance with the terms thereof.

ARTICLE 5

OTHER AGREEMENTS.

5.1 Releases.

(a) (i) If in connection with the exercise of the ABL Agent’s remedies in
respect of any ABL Collateral as provided for in Section 3.1, the ABL Agent, for
itself or on behalf of any of the ABL Claimholders, releases its Liens on any
part of the ABL Collateral, then the Liens, if any, the Priority Lien Debt
Collateral Agents and the Priority Lien Claimholders, on the ABL Collateral sold
or disposed of in connection with such exercise, shall be automatically,
unconditionally and simultaneously released. Each Priority Lien Debt Collateral
Agent, for itself and/or on behalf of any such Persons, promptly shall execute
and deliver to the ABL Agent or the applicable Grantor such termination
statements, releases and other documents as the ABL Agent or such Grantor may
request to effectively confirm such release.

(ii) If in connection with the exercise by any Priority Lien Debt Collateral
Agent or Priority Lien Claimholder of remedies in respect of any Shared
Collateral as provided for in Section 3.2, the Controlling Priority Lien
Collateral Agent, for itself and on behalf of its respective Priority Lien
Claimholders, releases its Liens on any part of the Shared Collateral, then the
Liens, if any, of the ABL Agent, for itself or for the benefit of the ABL
Claimholders, on the Shared Collateral sold or disposed of in connection with
such exercise, shall be automatically, unconditionally and simultaneously
released. The ABL Agent, for itself and on behalf of any such ABL Claimholder
shall each promptly execute and deliver to the Controlling Priority Lien
Collateral Agent or the applicable Grantor such termination statements, releases
and other documents as the Controlling Priority Lien Collateral Agent or such
Grantor may request to effectively confirm such release.

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the ABL Loan Documents and the Priority Lien Documents
(including voluntary Dispositions of Collateral by the respective Grantors after
(x) in the case of clause (i) below, an ABL Default, and (y) in the case of
clause (ii) below, a Priority Lien Debt Default), (i) the ABL Agent, for itself
and on behalf of any of the ABL Claimholders, releases its Liens on any part of
the ABL Collateral, other than (A) in connection with the Discharge of ABL
Obligations or (B) after the occurrence and during the continuance of a Priority
Lien Debt Default, then the Liens, if any, of the any Priority Lien Debt
Collateral Agent, for itself and for the benefit of the applicable Priority Lien
Claimholders, on such ABL Collateral shall be automatically, unconditionally and
simultaneously released, and (ii) the Controlling Priority Lien Collateral
Agent, for itself and on behalf of the applicable Priority Lien Claimholders,
releases its Liens on any part of the Shared Collateral, other than (A) in
connection with the Discharge of Priority Lien Obligations or (B) after the
occurrence and during

 

28



--------------------------------------------------------------------------------

the continuance of a ABL Default, then the Liens, if any, of the ABL Agent, for
itself and for the benefit of the ABL Claimholders, on such Shared Collateral
shall be automatically, unconditionally and simultaneously released. The ABL
Agent or any Priority Lien Debt Collateral Agent, each for itself and on behalf
of any such ABL Claimholders or applicable Priority Lien Claimholder, as the
case may be, promptly shall execute and deliver to the Priority Lien Debt
Collateral Agents, the ABL Agent or such Grantor such termination statements,
releases and other documents as the Priority Lien Debt Collateral Agents, the
ABL Agent or such Grantor may request to effectively confirm such release.

(c) Until the Discharge of ABL Obligations shall occur, each Priority Lien Debt
Collateral Agent, for itself and on behalf of the applicable Priority Lien
Claimholders, hereby irrevocably constitutes and appoints the ABL Agent and any
of its officers or agents, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Priority Lien Debt Collateral Agent or such Priority Lien
Claimholder, whether in the ABL Agent’s name or, at the option of the ABL Agent,
in any Priority Lien Debt Collateral Agent’s or any Priority Lien Claimholder’s
own name, from time to time in the ABL Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.

(d) Until the Discharge of Priority Lien Obligations shall occur, the ABL Agent,
for itself and on behalf of the ABL Claimholders hereby irrevocably constitutes
and appoints the Controlling Priority Lien Collateral Agent and any of its
officers or agents, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of ABL Agent or such ABL Claimholder, whether in such Controlling Priority
Lien Collateral Agent’s name or, at the option of the Controlling Priority Lien
Collateral Agent, in the ABL Agent’s or any ABL Claimholder’s own name, from
time to time in such Controlling Priority Lien Collateral Agent’s discretion,
for the purpose of carrying out the terms of this Section 5.1, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary to accomplish the purposes of this Section 5.1, including
any endorsements or other instruments of transfer or release.

5.2 Insurance.

(a) Unless and until the Discharge of ABL Obligations has occurred, subject to
the terms of, and the rights of the Grantors under, the ABL Loan Documents,
(i) the ABL Agent and the ABL Claimholders shall have the right, in consultation
with and subject to the consent of the Company (unless an ABL Default shall have
occurred and be continuing and except as otherwise provided in the ABL Loan
Documents), to adjust settlement for any insurance policy covering the ABL
Collateral or the Liens with respect thereto in the event of any loss thereunder
or with respect thereto and, in consultation with and subject to the consent of
the Company (unless, with respect to such consultation and consent right, an ABL
Default shall have occurred and be continuing and except as otherwise provided
in the ABL Loan Documents), to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting the ABL
Collateral; (ii) all proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of the
ABL Collateral and to the extent

 

29



--------------------------------------------------------------------------------

required by the ABL Loan Documents shall be paid to the ABL Agent for the
benefit of the ABL Claimholders pursuant to the terms of the ABL Loan Documents
(including, without limitation, for purposes of cash collateralization of
letters of credit) and thereafter, to the extent no ABL Obligations are
outstanding, and subject to the terms of, and the rights of the Grantors under,
the Priority Lien Documents and the terms of the Collateral Trust Agreement and
the Senior-Junior Intercreditor Agreement (if any), to the Priority Lien Debt
Collateral Agents for the benefit of the applicable Priority Lien Claimholders
to the extent required under the Priority Lien Documents and then, to the extent
no Priority Lien Obligations are outstanding, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (iii) if any Priority Lien Debt
Collateral Agent or any Priority Lien Claimholder shall, at any time, receive
any proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the ABL Agent in accordance with the terms
of Section 4.2.

(b) Unless and until the Discharge of Priority Lien Obligations has occurred,
subject to the terms of, and the rights of the Grantors under the Priority Lien
Documents, (i) the Priority Lien Debt Collateral Agents and the Priority Lien
Claimholders shall have the right, in consultation with and subject to the
consent of the Company (unless, with respect to such consultation and consent
right, a Priority Lien Debt Default shall have occurred and be continuing and
except as otherwise provided in the Priority Lien Documents), to adjust
settlement for any insurance policy covering the Shared Collateral or the Liens
with respect thereto in the event of any loss thereunder or with respect thereto
and, in consultation with and subject to the consent of the Company (unless a
Priority Lien Debt Default shall have occurred and be continuing and except as
otherwise provided in the Priority Lien Documents), to approve any award granted
in any condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Shared Collateral; (ii) all proceeds of any such policy and any
such award (or any payments with respect to a deed in lieu of condemnation) if
in respect of the Shared Collateral and to the extent required by the Priority
Lien Documents and the terms of the Collateral Trust Agreement and the
Senior-Junior Intercreditor Agreement (if any) shall be paid to the Controlling
Priority Lien Collateral Agent for the benefit of the Priority Lien Claimholders
pursuant to the terms of the Collateral Trust Agreement, the Senior-Junior
Intercreditor Agreement (if any) and the other Priority Lien Documents
(including, without limitation, for purposes of cash collateralization of
letters of credit) and thereafter, to the extent no Priority Lien Obligations
are outstanding, and subject to the terms of, and the rights of the Grantors
under, the ABL Collateral Documents to the ABL Agent for the benefit of the ABL
Claimholders to the extent required under such ABL Collateral Documents and
then, to the extent the Discharge of Priority ABL Obligations has occurred, to
the owner of the subject property, such other Person as may be entitled thereto
or as a court of competent jurisdiction may otherwise direct, and (iii) if the
ABL Agent or any ABL Claimholder shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to the Controlling Priority Lien Collateral Agent in accordance with the
terms of Section 4.2.

(c) To effectuate the foregoing, the ABL Agent and the Priority Lien Debt
Collateral Agents shall each receive separate lender’s loss payable endorsements
naming themselves as loss payee, as their interests may appear, with respect to
policies which insure Collateral hereunder.

 

30



--------------------------------------------------------------------------------

5.3 Amendments to ABL Loan Documents and Priority Lien Documents; Refinancing;
Legending Provisions.

(a) Subject to the last paragraph of Section 1.2 with respect to the Collateral
Trust Agreement, the ABL Loan Documents and Priority Lien Documents may be
amended, supplemented or otherwise modified in accordance with the terms of the
ABL Loan Documents and the Priority Lien Documents, respectively, unless such
amendment, supplement or modification would contravene any provision of this
Agreement, and the ABL Obligations and Priority Lien Obligations may be
Refinanced, in each case, without notice to, or the consent (except to the
extent a consent is required to permit the Refinancing transaction under any ABL
Document or any Priority Lien Document) of the ABL Agent, the ABL Claimholders,
the Priority Lien Debt Collateral Agents or the Priority Lien Claimholders, as
the case may be, all without affecting the Lien subordination or other
provisions of this Agreement; provided, however, that the holders of such
Refinancing debt bind themselves in an Intercreditor Agreement Joinder or other
writing, reasonably acceptable to the Priority Lien Debt Collateral Agents and
the ABL Agent and addressed to the Priority Lien Debt Collateral Agents or the
ABL Agent, as the case may be, to the terms of this Agreement and any such
amendment, supplement, modification or Refinancing shall be substantially in
accordance with the provisions of both the ABL Loan Documents and the Priority
Lien Documents.

(b) The Company agrees that each ABL Collateral Document entered into on or
after the date hereof shall include the following language (or language to
similar effect approved by both the Controlling Priority Lien Collateral Agent
and the ABL Agent); provided that such language shall only be required for the
Security Agreement (as such term is defined in the ABL Agreement) and any
Priority Lien Mortgages:

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to JPMorgan Chase Bank, N.A., as Administrative Agent, pursuant to this
Agreement and the exercise of any right or remedy by JPMorgan Chase Bank, N.A.,
as Administrative Agent hereunder are subject to the provisions of the ABL
Intercreditor Agreement, dated as of October 29, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Unisys Corporation, Wells Fargo Bank, National Association,
as Collateral Trustee, JPMorgan Chase Bank, N.A., as ABL Agent, and certain
other persons which may be or become parties thereto or become bound thereto
from time to time. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

(c) The Company agrees that each Priority Lien Document that is a Collateral
Document entered into on or after the date hereof shall include the following
language (or language to similar effect approved by both the Controlling
Priority Lien Collateral Agent and the ABL Agent); provided that such language
shall only be required for the Security Agreement (as such term is defined in
the Collateral Trust Agreement) and any Priority Lien Mortgages:

 

31



--------------------------------------------------------------------------------

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [describe applicable Priority Lien Debt Collateral Agent], pursuant
to this Agreement and the exercise of any right or remedy by [describe
applicable Priority Lien Debt Collateral Agent], as [_____] hereunder are
subject to the provisions of the ABL Intercreditor Agreement, dated as of
October 29, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among Unisys Corporation, Wells
Fargo Bank, National Association, as Collateral Trustee, JPMorgan Chase Bank,
N.A., as ABL Agent, and certain other persons which may be or become parties
thereto or become bound thereto from time to time. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control.”

(d) The ABL Agent and each Priority Lien Debt Collateral Agent shall each use
its reasonable best efforts to notify the other parties of any written amendment
or modification to any ABL Loan Document or any Priority Lien Document, as
applicable, but the failure to do so shall not create a cause of action against
the party failing to give such notice or create any claim or right on behalf of
any third party. In connection with amendments or modifications permitted by
this Section 5.3, the ABL Agent and each Priority Lien Debt Collateral Agent, as
applicable shall, upon request of the other party, provide copies of all such
modifications or amendments and copies of all other relevant documentation to
the other Persons.

5.4 Bailees for Perfection.

(a) The ABL Agent and each Priority Lien Debt Collateral Agent, as the case may
be, agree to hold that part of the Collateral that is in its possession or
control (or in the possession or control of its agents or bailees) to the extent
that possession or control thereof is taken to perfect a Lien thereon under the
UCC (such Collateral being the “Pledged Collateral”) as collateral agent for the
ABL Claimholders and Priority Lien Claimholders, as the case may be, and as
bailee for the ABL Agent or Priority Lien Debt Collateral Agents, as the case
may be (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC),
solely for the purpose of perfecting the security interest granted under the ABL
Loan Documents and the Priority Lien Documents, as applicable, subject to the
terms and conditions of this Section 5.4. Solely with respect to any Deposit
Accounts under the control (within the meaning of Section 9-104 of the UCC) of
the ABL Agent, the ABL Agent agrees to also hold control over such Deposit
Accounts as gratuitous agent for the Controlling Priority Lien Collateral Agent,
subject to the terms and conditions of this Section 5.4. Solely with respect to
any Deposit Accounts under the control (within the meaning of Section 9-104 of
the UCC) of any Priority Lien Debt Collateral Agent, such Priority Lien Debt
Collateral Agent agrees to also hold control over such Deposit Accounts as
gratuitous agent for the ABL Agent, subject to the terms and conditions of this
Section 5.4.

(b) The ABL Agent and each Priority Lien Debt Collateral Agent shall have no
obligation whatsoever to any other Person to ensure that the Pledged Collateral
is genuine or owned by any of the Grantors or to preserve rights or benefits of
any Person except as expressly

 

32



--------------------------------------------------------------------------------

set forth in this Section 5.4. The duties or responsibilities under this
Section 5.4 shall be limited solely to holding the Pledged Collateral as bailee
(and with respect to Deposit Accounts, agent) in accordance with this
Section 5.4 and delivering the Pledged Collateral upon a Discharge of ABL
Obligations or Discharge of Priority Lien Obligations, as the case may be, as
provided in paragraph (d) below.

(c) No Person acting pursuant to this Section 5.4 shall have by reason of the
ABL Loan Documents, the Priority Lien Documents, this Agreement, the Collateral
Trust Agreement, the Senior-Junior Intercreditor Agreement (if any) or any other
document, a fiduciary relationship with any other Person with respect to such
acts.

(d) Upon the Discharge of ABL Obligations, the ABL Agent shall deliver the
remaining Pledged Collateral (if any) together with any necessary endorsements,
first, to the Controlling Priority Lien Collateral Agent to the extent the
Priority Lien Obligations which are secured by such Pledged Collateral remain
outstanding, and second, to the Company (in each case, so as to allow such
Person to obtain possession or control of such Pledged Collateral). The ABL
Agent further agrees to take all other action reasonably required in connection
with the Priority Lien Debt Collateral Agents obtaining a first-priority
interest in such Pledged Collateral or as a court of competent jurisdiction may
otherwise direct.

(e) Upon the Discharge of the Priority Lien Obligations, the Controlling
Priority Lien Collateral Agent (or any other applicable Priority Lien Debt
Collateral Agent) shall deliver the remaining Pledged Collateral (if any),
together with any necessary endorsements, first, to the ABL Agent to the extent
any ABL Obligations which are secured by such Pledged Collateral remain
outstanding, and second, to the Company (in each case, so as to allow such
Person to obtain possession or control of such Pledged Collateral). The
Controlling Priority Lien Collateral Agent further agrees to take all other
action reasonably requested by the ABL Agent in connection with the ABL Agent
obtaining a first-priority interest in such Pledged Collateral or as a court of
competent jurisdiction may otherwise direct.

(f) Subject to the terms of this Agreement, (i) so long as the Discharge of ABL
Obligations has not occurred, the ABL Agent shall be entitled to deal with the
Pledged Collateral or Collateral within its “control” in accordance with the
terms of this Agreement and other ABL Loan Documents, but only to the extent
that such Collateral constitutes ABL Collateral, as if the Liens (if any) of the
Priority Lien Debt Collateral Agents in such ABL Collateral did not exist and
(ii) so long as the Discharge of Priority Lien Obligations has not occurred, any
Priority Lien Debt Collateral Agent shall be entitled to deal with the Pledged
Collateral or Collateral within its “control” in accordance with the terms of
this Agreement, the Collateral Trust Agreement, the Senior-Junior Intercreditor
Agreement (if any) and other Priority Lien Documents, but only to the extent
that such Collateral constitutes Shared Collateral, as if the Liens of the ABL
Agent in such Shared Collateral did not exist.

5.5 When Discharge of ABL Obligations and Discharge of Priority Lien Obligations
Deemed to Not Have Occurred; Refinancing of ABL Obligations and Priority Lien
Obligations.

(a) If concurrently with the Discharge of ABL Obligations or the Discharge of
Priority Lien Obligations, the Company (i) enters into any Refinancing of any
ABL Obligation or

 

33



--------------------------------------------------------------------------------

Priority Lien Obligation, as the case may be, which Refinancing is permitted by
the Priority Lien Documents and the ABL Loan Documents and (ii) delivers to the
Priority Lien Debt Collateral Agents or ABL Agent, as appropriate, a notice and
an Intercreditor Agreement Joinder in accordance with clause (b) or (c) of this
Section 5.5, then such Discharge of ABL Obligations or the Discharge of Priority
Lien Obligations, as the case may be, shall be deemed not to have occurred for
all purposes of this Agreement (other than with respect to any actions taken as
a result of the occurrence of such first Discharge of ABL Obligations or the
Discharge of Priority Lien Obligations) and the obligations under such
Refinancing shall automatically be treated as ABL Obligations or Priority Lien
Obligations, as applicable, for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth
herein, and the ABL Agent or the Priority Lien Debt Collateral Agents, as the
case may be, under such new ABL Loan Documents or Priority Lien Documents shall
be the ABL Agent or a Priority Lien Debt Collateral Agent, as applicable, for
all purposes of this Agreement.

(b) Upon receipt of a written notice by the parties hereto, together with an
Intercreditor Agreement Joinder, from any First Lien Debt Collateral Agent and
the Company stating that the Company has entered into First Lien Debt permitted
to be incurred under the ABL Loan Documents and the Priority Lien Documents then
extant (which notice shall include a complete copy of the relevant new documents
and provide the identity of the First Lien Debt Collateral Agent), such First
Lien Debt Collateral Agent shall automatically be treated as a Priority Lien
Debt Collateral Agent for all purposes of this Agreement. The First Lien Debt
Collateral Agent shall agree pursuant to the Intercreditor Agreement Joinder
addressed to the other parties hereto to be bound by the terms of this Agreement
on behalf of itself and the First Lien Debt Claimholders.

(c) Upon receipt of a written notice by the parties hereto, together with an
Intercreditor Agreement Joinder, from the New Agent (as defined below) and the
Company stating that the Company has entered into new Debt permitted to be
incurred under the ABL Loan Documents and the Priority Lien Documents then
extant (which notice shall include a complete copy of the relevant new documents
and provide the identity of the new agent for such Debt, such agent, the “New
Agent”), such New Agent shall automatically be treated as the ABL Agent or a
Priority Lien Debt Collateral Agent, as applicable, for all purposes of this
Agreement. The parties to this Agreement shall promptly (a) enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Company or such New Agent shall reasonably request to provide the New
Agent the rights contemplated hereby, in each case consistent in all material
respects with the terms of this Agreement and (b) deliver, to the extent
contemplated by this Agreement and the Senior-Junior Intercreditor Agreement, if
applicable, to the New Agent any Pledged Collateral held by it together with any
necessary endorsements (or otherwise allow the New Agent to obtain control of
such Pledged Collateral). The New Agent shall agree pursuant to the
Intercreditor Agreement Joinder addressed to the other parties hereto to be
bound by the terms of this Agreement.

5.6 Successor Agents. If any successor ABL Agent or successor Priority Lien Debt
Collateral Agent is elected or appointed pursuant to the terms of the ABL Loan
Documents or the Priority Lien Documents, as applicable, then such successor ABL
Agent or successor Priority Lien Debt Collateral Agent, as applicable, shall
automatically be treated as the ABL Agent or Priority Lien Debt Collateral
Agent, as applicable, for all purposes of this Agreement. The successor ABL

 

34



--------------------------------------------------------------------------------

Agent or successor Priority Lien Debt Collateral Agent, as applicable, shall
enter into such documents and agreements (including amendments or supplements to
this Agreement) as the Company, the existing ABL Agent or the existing Priority
Lien Debt Collateral Agents shall reasonably request in order to provide to the
successor ABL Agent or successor Priority Lien Debt Collateral Agent, as
applicable, the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement. The successor ABL Agent or
successor Priority Lien Debt Collateral Agent, as applicable, shall agree
pursuant to the Intercreditor Agreement Joinder addressed to the existing ABL
Agent or each existing Priority Lien Debt Collateral Agent, as applicable, to be
bound by the terms of this Agreement.

ARTICLE 6

INSOLVENCY PROCEEDINGS.

6.1 Finance and Sale Issues.

(a) Until the Discharge of ABL Obligations has occurred, if the Company or any
other Grantor shall be subject to any Insolvency Proceeding and the ABL Agent
shall, acting in accordance with the ABL Agreement, agree to permit the use of
“Cash Collateral” (as such term is defined in Section 363(a) of the Bankruptcy
Code), which constitutes ABL Collateral securing the ABL Obligations or to
permit the Company or any other Grantor to obtain financing, whether from the
ABL Claimholders or any other Person under Section 364 of the Bankruptcy Code or
any similar Bankruptcy Law (“DIP Financing”) to the extent such DIP Financing is
secured by Liens on ABL Collateral, then each Priority Lien Debt Collateral
Agent and each Priority Lien Claimholder each agrees that it will raise no
objection to such Cash Collateral use or DIP Financing, and, except to the
extent permitted by Section 3.1(c) and Section 6.3, will not request adequate
protection or any other relief in connection therewith, so long as such Cash
Collateral use or DIP Financing meets the following requirements: (i) it is on
commercially reasonable terms under the circumstances, (ii) each Priority Lien
Debt Collateral Agent and each Priority Lien Claimholder retain the right to
object to any ancillary agreements or arrangements regarding the Cash Collateral
use or the DIP Financing that are prejudicial to their interests in the Shared
Collateral, (iii) the terms of the Cash Collateral use or DIP Financing do not
compel the Company to seek confirmation of a specific plan of reorganization for
which all or substantially all of the material terms are set forth in the DIP
Financing documentation or a related document, and (iv) if the ABL Claimholders
retain their Liens on the ABL Collateral securing the ABL Obligations and each
Priority Lien Debt Collateral Agent, for the ratable benefit of the Priority
Lien Claimholders, shall retain an immediately junior Lien on the ABL
Collateral. To the extent the Liens on the ABL Collateral securing the ABL
Obligations are subordinated to or pari passu with such DIP Financing which
meets the requirements of clauses (i) through (iii) above, each Priority Lien
Debt Collateral Agent will subordinate any Liens in the ABL Collateral to the
Liens securing such DIP Financing (and all Obligations relating thereto) and
will not request adequate protection or any other relief in connection therewith
(except, as expressly agreed by the ABL Agent or to the extent permitted by
Section 6.3). The foregoing shall not prohibit any Priority Lien Debt Collateral
Agent or any Priority Lien Claimholder from objecting to the terms of any DIP
Financing to the extent that such DIP Financing is secured by any Shared
Collateral.

 

35



--------------------------------------------------------------------------------

(b) Until the Discharge of Priority Lien Obligations has occurred, if the
Company or any other Grantor shall be subject to an Insolvency Proceeding and
the Controlling Priority Lien Collateral Agent shall, acting in accordance with
the Priority Lien Debt Documents and the Senior-Junior Intercreditor Agreement
(if any), agree to permit the use of “Cash Collateral” (as such term is defined
in Section 363(a) of the Bankruptcy Code), which constitutes Shared Collateral
securing the Priority Lien Obligations or to permit the Company or any other
Grantor to obtain DIP Financing to the extent such DIP Financing is secured by
Liens on Shared Collateral, then the ABL Agent and each ABL Claimholder agrees
that it will raise no objection to such Cash Collateral use or DIP Financing,
and, except to the extent permitted by Section 3.2(c) and Section 6.3, will not
request adequate protection or any other relief in connection therewith, so long
as such Cash Collateral use or DIP Financing meets the following requirements:
(i) it is on commercially reasonable terms under the circumstances, (ii) the ABL
Agent and each ABL Claimholder retain the right to object to any ancillary
agreements or arrangements regarding the Cash Collateral use or the DIP
Financing that are prejudicial to their interests in the ABL Collateral,
(iii) the terms of the Cash Collateral use or DIP Financing do not compel the
Company to seek confirmation of a specific plan of reorganization for which all
or substantially all of the material terms are set forth in the DIP Financing
documentation or a related document and (iv) if the Priority Lien Claimholders
retain their Liens on the Shared Collateral securing the Priority Lien
Obligations, the ABL Agent for the ratable benefit of each ABL Claimholder shall
retain an immediately junior Lien on the Shared Collateral. To the extent the
Liens on the Shared Collateral securing the Priority Lien Obligations are
subordinated to or pari passu with such DIP Financing which meets the
requirements of clauses (i) through (iii) above, the ABL Agent and each ABL
Claimholder will subordinate any Liens in the Shared Collateral to the Liens
securing such DIP Financing (and all Obligations relating thereto) and will not
request adequate protection or any other relief in connection therewith (except
as expressly agreed by the Controlling Priority Lien Collateral Agent or to the
extent permitted by Section 6.3). The foregoing shall not prohibit the ABL Agent
or any ABL Claimholder from objecting to the terms of any DIP Financing to the
extent that such DIP Financing is secured by any ABL Collateral.

(c) Each Priority Lien Debt Collateral Agent, on behalf of the applicable
Priority Lien Claimholders, agrees that it will not oppose, and hereby consents
to (i) any sale consented to by the ABL Agent of any ABL Collateral pursuant to
Section 363 or 1129 of the Bankruptcy Code (or any similar provision under the
law applicable to any Insolvency Proceeding), (ii) any bid by the ABL Agent on
behalf of the ABL Claimholders with respect to then outstanding ABL Obligations
in connection with any such sale or any other sale or other disposition of the
ABL Collateral and (iii) any bidding, sale or auction procedures and related
bidding protections, consented to by the ABL Agent in connection with the
immediately preceding clauses (i) and (ii).

(d) The ABL Agent agrees, on behalf of the ABL Claimholders, that it will not
oppose, and hereby consents to (i) any sale consented to by the Controlling
Priority Lien Collateral Agent or any such Priority Lien Claimholder for whom
the Controlling Priority Lien Collateral Agent acts as representative of any
Shared Collateral pursuant to Section 363 or 1129 of the Bankruptcy Code (or any
similar provision under the law applicable to any Insolvency Proceeding), (ii)
any bid by any such Priority Lien Debt Collateral Agent or any Priority Lien
Claimholder with respect to then outstanding Priority Lien Obligations in
connection with any such sale or any other sale or other disposition of the
Shared Collateral, and (iii) any bidding, sale or auction procedures and related
bidding protections, consented to by the Controlling Priority Lien Collateral
Agent in connection with the immediately preceding clauses (i) and (ii).

 

36



--------------------------------------------------------------------------------

6.2 Relief from the Automatic Stay.

(a) Until the Discharge of ABL Obligations has occurred, each Priority Lien Debt
Collateral Agent and each Priority Lien Claimholder, agrees that none of them
shall seek (or support any other Person seeking) relief from the automatic stay
or any other stay in any Insolvency Proceeding in respect of the ABL Collateral
(other than to the extent such relief is required to exercise its rights under
Section 3.3), without the prior written consent of the ABL Agent.

(b) Until the Discharge of Priority Lien Obligations has occurred, the ABL
Agent, on behalf of itself and the ABL Claimholders agrees that none of them
shall seek (or support any other Person seeking) relief from the automatic stay
or any other stay in any Insolvency Proceeding in respect of the Shared
Collateral (other than to the extent such relief is required to exercise its
rights under Section 3.3), without the prior written consent of the Controlling
Priority Lien Collateral Agent.

6.3 Adequate Protection.

(a) The Priority Lien Debt Collateral Agents and the Priority Lien Claimholders
each agree that, prior to the Discharge of ABL Obligations, none of them shall
contest (or support any other Person contesting):

(i) any request by the ABL Agent for adequate protection with respect to the ABL
Collateral; or

(ii) any objection by the ABL Agent to any motion, relief, action or proceeding
based on the ABL Agent or the ABL Claimholders claiming a lack of adequate
protection with respect to the ABL Collateral.

(b) The ABL Agent and the ABL Claimholders each agrees that, prior to the
Discharge of Priority Lien Obligations, none of them shall contest (or support
any other Person contesting):

(i) any request by any Priority Lien Debt Collateral Agent or any Priority Lien
Claimholder for adequate protection with respect to the Shared Collateral; or

(ii) any objection by any Priority Lien Debt Collateral Agent or any Priority
Lien Claimholder to any motion, relief, action or proceeding based on any
Priority Lien Debt Collateral Agent or any Priority Lien Claimholder claiming a
lack of adequate protection with respect to the Shared Collateral.

(c) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:

(i) in the event the ABL Agent or any of the ABL Claimholders (or any subset
thereof) seeks or requests adequate protection in respect of ABL Collateral and
such adequate protection is granted with respect to the ABL Collateral in the
form of additional collateral in connection with any Cash Collateral use or DIP
Financing or a superpriority claim in connection with any DIP Financing or
otherwise, then each Priority Lien Debt

 

37



--------------------------------------------------------------------------------

Collateral Agent, on behalf of itself or any of the applicable Priority Lien
Claimholders, may seek or request adequate protection with respect to its
interests in such ABL Collateral in the form of a Lien on the same additional
collateral, or a junior superpriority claim, as applicable, which Lien, or
junior superpriority claim, shall be subordinated (except to the extent that
Priority Lien Debt Collateral Agents already had a Lien on such additional
collateral (in which case the priorities established by Section 2.1 shall
apply)) to the Liens or claims securing the ABL Obligations and such Cash
Collateral use or DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens of the Priority Lien Collateral Debt Agents on ABL
Collateral; and

(ii) in the event any Priority Lien Debt Collateral Agent or any of the Priority
Lien Claimholders (or any subset thereof) seeks or requests adequate protection
in respect of Shared Collateral and such adequate protection is granted with
respect to the Shared Collateral in the form of additional collateral in
connection with any Cash Collateral use or DIP Financing or a superpriority
claim in connection with any DIP Financing or otherwise, then the ABL Agent, on
behalf of itself or any of the ABL Claimholders, may seek or request adequate
protection with respect to its interests in such Shared Collateral in the form
of a Lien on the same additional collateral, or a junior superpriority claim, as
applicable, which Lien or junior superpriority claim shall be subordinated
(except to the extent that the ABL Agent already had a Lien on such additional
collateral (in which case the priorities established by Section 2.1 shall
apply)) to the Liens or claims securing the Priority Lien Obligations and such
Cash Collateral use or DIP Financing (and all Obligations relating thereto) on
the same basis as the other Liens of the ABL Agent on the Shared Collateral.

(d) Except as otherwise expressly set forth in Section 6.1 or in connection with
the exercise of remedies with respect to (i) the ABL Collateral, nothing herein
shall limit the rights of any Priority Lien Debt Collateral Agent or any
Priority Lien Claimholder from seeking adequate protection with respect to their
rights in the Shared Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise)
or (ii) the Shared Collateral, nothing herein shall limit the rights of the ABL
Agent or the ABL Claimholders from seeking adequate protection with respect to
their rights in the ABL Collateral in any Insolvency Proceeding (including
adequate protection in the form of a cash payment, periodic cash payments or
otherwise).

6.4 Avoidance Issues. If any ABL Claimholder or Priority Lien Claimholder is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor (or to any other creditor
pursuant to a settlement) any amount paid in respect of ABL Obligations or the
Priority Lien Obligations, as the case may be (a “Recovery”), then such ABL
Claimholders or Priority Lien Claimholders shall be entitled to a reinstatement
of ABL Obligations or the Priority Lien Obligations, as the case may be, with
respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.

 

38



--------------------------------------------------------------------------------

6.5 Reorganization Securities. If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of the ABL Obligations
and on account of the Priority Lien Obligations, then, to the extent the debt
obligations distributed on account of the ABL Obligations and on account of the
Priority Lien Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the debt
obligations so distributed, to the Liens securing such debt obligations and the
distribution of proceeds thereof.

6.6 Post-Petition Interest.

(a) The Priority Lien Debt Collateral Agents and the Priority Lien Claimholders
each agrees that none of them shall oppose or seek to challenge any claim by the
ABL Agent or any ABL Claimholder for allowance in any Insolvency Proceeding of
ABL Obligations consisting of post-petition interest, fees or expenses, without
regard to the existence of the Lien of the Priority Lien Claimholders on the ABL
Collateral.

(b) The ABL Agent and the ABL Claimholders each agrees that none of them shall
oppose or seek to challenge any claim by any Priority Lien Debt Collateral Agent
or any Priority Lien Claimholder for allowance in any Insolvency Proceeding of
Priority Lien Obligations consisting of post-petition interest, fees or
expenses, without regard to the existence of the Lien of the ABL Agent on behalf
of the ABL Claimholders on the Shared Collateral.

6.7 Waiver - 1111(b)(2) Issues.

(a) Each Priority Lien Debt Collateral Agent, for itself and on behalf of the
applicable Priority Lien Claimholders, each waives any objection or claim it may
hereafter have against any ABL Claimholder arising out of the election by any
ABL Claimholder of the application of Section 1111(b)(2) of the Bankruptcy Code
to any claims of such ABL Claimholder in respect of the ABL Collateral and
agrees that in the case of any such election it shall have no claim or right to
payment with respect to the ABL Collateral in or from such Insolvency
Proceeding. Any reorganization securities issued with respect to such election
shall be allocated solely to the ABL Claimholders pursuant to Section 6.5
hereof.

(b) The ABL Agent, for itself and on behalf of the ABL Claimholders, waives any
objection or claim it may hereafter have against any Priority Lien Claimholder
arising out of the election by any Priority Lien Claimholder of the application
of Section 1111(b)(2) of the Bankruptcy Code to any claims of such Priority Lien
Claimholder in respect of the Shared Collateral and agrees that in the case of
any such election it shall have no claim or right to payment with respect to the
Shared Collateral in or from such Insolvency Proceeding. Any reorganization
securities issued with respect to such election shall be allocated solely to the
Priority Lien Claimholders pursuant to Section 6.5 hereof.

6.8 Separate Grants of Security and Separate Classification. The ABL Agent, on
behalf each ABL Claimholder, and each Priority Lien Debt Collateral Agent and
Priority Lien Claimholder, acknowledges and agrees that (a) the grants of Liens
pursuant to the ABL Loan

 

39



--------------------------------------------------------------------------------

Documents and the Priority Lien Documents constitute separate and distinct
grants of Liens and (b) because of, among other things, their differing rights
in the Collateral, the Priority Lien Obligations and the ABL Obligations are
fundamentally different from each other and must be separately classified in any
plan of reorganization or liquidation under the Bankruptcy Code (or other plan
of similar effect under any Bankruptcy Law) proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL
Claimholders and the Priority Lien Claimholders in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims, as applicable), then the ABL Agent, on behalf of the ABL
Claimholders, and each Priority Lien Debt Collateral Agent, on behalf of their
respective Priority Lien Claimholders, hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of ABL Obligation
claims and Priority Lien Obligation claims against the Company and the Grantors,
with the effect being that, (i) to the extent that the aggregate value of the
ABL Collateral is sufficient (for this purpose ignoring all claims held by the
Priority Lien Debt Collateral Agents, on behalf of the Priority Lien
Claimholders), the ABL Agent and the ABL Claimholders shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest that is available from the ABL Collateral before any
distribution is made in respect of the claims held by the Priority Lien Debt
Collateral Agents and the Priority Lien Claimholders from such ABL Collateral,
with the Priority Lien Debt Collateral Agents, on behalf of their respective
Priority Lien Claimholders, hereby acknowledging and agreeing to turn over to
the ABL Agent, for the benefit of the ABL Claimholders, amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the aggregate
recoveries, and (ii) to the extent that the aggregate value of the Shared
Collateral is sufficient (for this purpose ignoring all claims held by the ABL
Agent on behalf of the ABL Claimholders), the Priority Lien Debt Collateral
Agents, on behalf of the Priority Lien Claimholders, shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest that is available from the Shared Collateral before any
distribution is made in respect of the claims held by the ABL Agent, on behalf
of the ABL Claimholders from such Shared Collateral, with the ABL Agent, on
behalf of the ABL Claimholders hereby acknowledging and agreeing to turn over to
the Priority Lien Debt Collateral Agents, on behalf of the Priority Lien
Claimholders, amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries.

6.9 Application. This Agreement, which the parties hereto expressly acknowledge
is a “subordination agreement” under Section 510(a) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law, shall be effective before,
during and after the commencement of any Insolvency Proceeding (including,
without limitation, to the extent that Section 1129(b) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law is invoked to render this
Agreement unenforceable or inapplicable in whole or in part). The relative
rights as to the ABL Collateral and the Shared Collateral shall continue after
the commencement of any Insolvency Proceeding on the same basis as prior to the
date of the petition therefor, subject to any court order approving the
financing of, or use of cash collateral by, any Grantor. All references herein
to any Grantor shall include such Grantor as a debtor-in-possession and any
receiver or trustee for such Grantor.

 

40



--------------------------------------------------------------------------------

ARTICLE 7

RELIANCE; WAIVERS; ETC.

7.1 Reliance. Other than any reliance on the terms of this Agreement, (a) the
ABL Agent, on behalf of itself and the ABL Claimholders, acknowledges that it
and such ABL Claimholders have, independently and without reliance on any
Priority Lien Debt Collateral Agent or any Priority Lien Claimholder, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the ABL Loan Documents and be bound by the
terms of this Agreement and they will continue to make their own credit decision
in taking or not taking any action under the ABL Loan Documents or this
Agreement, and (b) each Priority Lien Debt Collateral Agent, on behalf of itself
and the Priority Lien Claimholders, acknowledges that it and the Priority Lien
Claimholders have, independently and without reliance on the ABL Agent or any
ABL Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the Priority Lien Documents and be bound by the terms of this Agreement and they
will continue to make their own credit decision in taking or not taking any
action under the Priority Lien Documents, the Collateral Trust Agreement, the
Senior-Junior Intercreditor Agreement (if any) or this Agreement.

7.2 No Warranties or Liability. The ABL Agent, on behalf of itself and the ABL
Claimholders, acknowledges and agrees that each of the Priority Lien Debt
Collateral Agents and the Priority Lien Claimholders have made no express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Priority Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Except as otherwise provided in this Agreement,
the Priority Lien Debt Collateral Agent and the Priority Lien Claimholders will
be entitled to manage and supervise their respective loans and extensions of
credit under the Priority Lien Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Priority Lien Debt
Collateral Agents and the Priority Lien Claimholders each acknowledges and
agrees that the ABL Agent and the ABL Claimholders have made no express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
ABL Loan Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Except as otherwise provided herein, the ABL
Agent and the ABL Claimholders will be entitled to manage and supervise their
respective loans and extensions of credit under their respective ABL Loan
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Priority Lien Debt Collateral Agents and the
Priority Lien Claimholders shall have no duty to the ABL Agent or any of the ABL
Claimholders, and the ABL Agent and the ABL Claimholders shall have no duty to
the Priority Lien Debt Collateral Agent or any of the Priority Lien
Claimholders, to act or refrain from acting in a manner which allows, or results
in, the occurrence or continuance of an event of default or default under any
agreements with the Company or any other Grantor (including the ABL Loan
Documents and the Priority Lien Documents), regardless of any knowledge thereof
which they may have or be charged with.

 

41



--------------------------------------------------------------------------------

7.3 No Waiver of Lien Priorities.

(a) No right of the ABL Agent, the ABL Claimholders, the Priority Lien Debt
Collateral Agents or the Priority Lien Claimholders to enforce any provision of
this Agreement, the Collateral Trust Agreement, the Senior-Junior Intercreditor
Agreement (if any), any ABL Loan Document or any other Priority Lien Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Company or any other Grantor or by any act or failure to
act by such Persons or by any noncompliance by any such Person with the terms,
provisions and covenants of this Agreement, the Collateral Trust Agreement, the
Senior-Junior Intercreditor Agreement (if any), any of the ABL Loan Documents or
any of the other Priority Lien Documents, regardless of any knowledge thereof
which such Persons, or any of them, may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Company and the other Grantors under the ABL Loan
Documents and the Priority Lien Documents and subject to the provisions of
Section 5.3(a)), the ABL Agent, the ABL Claimholders, the Priority Lien Debt
Collateral Agents and the Priority Lien Claimholders may, at any time and from
time to time in accordance with the ABL Loan Documents and Priority Lien
Documents and/or applicable law, without the consent of, or notice to, the other
Persons (as the case may be), without incurring any liabilities to such Persons
and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement, the Collateral Trust Agreement or the Senior-Junior
Intercreditor Agreement (if any) (even if any right of subrogation or other
right or remedy is affected, impaired or extinguished thereby), do any one or
more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of the Company
or any other Grantor, or any liability incurred directly or indirectly in
respect thereof (including any increase in or extension of the Obligations,
without any restriction as to the tenor or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by the ABL Agent or any Priority Lien Debt Collateral
Agent or any rights or remedies under any of the ABL Loan Documents or the
Priority Lien Documents;

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of the Company or any other
Grantor or any liability incurred directly or indirectly in respect thereof;

(iii) settle or compromise any Obligation or any other liability of the Company
or any other Grantor or any security therefor or any liability incurred directly
or indirectly in respect thereof and apply any sums by whomsoever paid and
however realized to any liability in any manner or order that is not
inconsistent with the terms of this Agreement; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Company or any other Grantor.

 

42



--------------------------------------------------------------------------------

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the ABL Agent and the ABL Claimholders and the Priority Lien Debt Collateral
Agents and the Priority Lien Claimholders, respectively, hereunder shall remain
in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Loan Documents or any
Priority Lien Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
ABL Obligations or Priority Lien Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any ABL Loan Document or any
Priority Lien Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the ABL Obligations or Priority Lien
Obligations or any guaranty thereof;

(d) the commencement of any Insolvency Proceeding in respect of the Company or
any other Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the ABL
Agent, the ABL Obligations, any ABL Claimholder, the Priority Lien Debt
Collateral Agents, the Priority Lien Obligations or any Priority Lien
Claimholder in respect of this Agreement.

ARTICLE 8

MISCELLANEOUS.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any ABL Loan Document or any Priority Lien
Document, the provisions of this Agreement shall govern and control; provided,
however, that notwithstanding anything to the contrary contained herein, the ABL
Agent agrees on behalf of itself and each ABL Claimholder that the provisions of
the Collateral Trust Agreement and the Senior-Junior Intercreditor Agreement (if
any) shall govern the rights and obligations of the Priority Lien Debt
Collateral Agents and the Priority Lien Claimholders as among themselves.
Neither the ABL Agent nor any ABL Creditor shall be deemed to have knowledge of,
or shall be required to act in accordance with, the relative rights and
priorities of, or rights and obligations among, the Priority Lien Claimholders
established under the Senior-Junior Intercreditor Agreement or the Collateral
Trust Agreement.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto on the date hereof. This is a continuing agreement of lien subordination
and the ABL Agent, the ABL Claimholders and the Priority Lien Debt Collateral
Agents and the Priority Lien Claimholders may continue, at any time and without
notice to any of the others, to extend credit and other financial accommodations
and lend monies to or for the benefit of the Company or any Grantor in reliance
hereon. Each such

 

43



--------------------------------------------------------------------------------

Person hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement (including, without
limitation, any such right arising under Section 1129(b) of the Bankruptcy
Code). The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency Proceeding. The relative rights, as provided
for in this Agreement, will continue after the commencement of any such
Insolvency Proceeding on the same basis as prior to the date of the commencement
of any such case, as provided in this Agreement. If any provision of this
Agreement is invalid, illegal or unenforceable in any respect or in any
jurisdiction, the validity, legality and enforceability of such provision in all
other respects and of all remaining provisions, and of such provision in all
other jurisdictions, will not in any way be affected or impaired thereby. All
references to the Company or any other Grantor shall include the Company or such
Grantor as debtor and debtor-in-possession and any receiver or trustee for the
Company or any other Grantor (as the case may be) in any Insolvency Proceeding.
This Agreement shall terminate and be of no further force and effect until the
earlier to occur of:

(a) with respect to the Priority Lien Debt Collateral Agents, the Priority Lien
Claimholders and the Priority Lien Obligations, on the date of the Discharge of
the Priority Lien Obligations, subject to the rights of the ABL Agent and ABL
Claimholders under Section 6.4; and

(b) with respect to the ABL Agent, the ABL Claimholders and the ABL Obligations,
on the date of the Discharge of ABL Obligations, on the date of the Discharge of
Priority Lien Obligations, subject to the rights of the Priority Lien Debt
Collateral Agents and the Priority Lien Claimholders under Section 6.4.

For the avoidance of doubt, if a Discharge of ABL Obligations occurs, to the
extent that ABL Obligations are reinstated in accordance with Section 6.4, the
Discharge of ABL Obligations shall (effective upon the reinstatement of such ABL
Obligations, as applicable) be deemed to no longer be effective. If a Discharge
of Priority Lien Obligations occurs, to the extent that Priority Lien
Obligations are reinstated in accordance with Section 6.4, the Discharge of
Priority Lien Obligations shall (effective upon the reinstatement of such
Priority Lien Obligations, as applicable) be deemed to no longer be effective.

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing and signed on behalf of the parties hereto or their respective
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. Notwithstanding the foregoing, the
Company shall not have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
its rights or obligations are directly and adversely affected (which includes,
but is not limited to any amendment to the Grantors’ ability to cause additional
obligations to constitute ABL Obligations or Priority Lien Obligations as the
Company may designate).

8.4 Information Concerning Financial Condition of the Company and its
Subsidiaries. The ABL Agent and the ABL Claimholders, on the one hand, and the
Priority Lien Debt Collateral Agents and the Priority Lien Claimholders, on the
other hand, shall each be responsible for keeping themselves informed of (a) the
financial condition of the Company and its Subsidiaries and all

 

44



--------------------------------------------------------------------------------

endorsers and/or guarantors of the ABL Obligations or the Priority Lien
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the ABL Obligations or the Priority Lien Obligations. Neither the ABL Agent
and the ABL Claimholders, on the one hand, nor the Priority Lien Debt Collateral
Agents and the Priority Lien Claimholders, on the other hand, shall have any
duty to advise the other of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that either the
ABL Agent or any of the ABL Claimholders, on the one hand, or the Priority Lien
Debt Collateral Agents and the Priority Lien Claimholders, on the other hand,
undertakes at any time or from time to time to provide any such information to
any of the others, it or they shall be under no obligation:

(a) to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Priority Lien Claimholders or any Priority Lien
Debt Collateral Agent pays over to the ABL Agent or the ABL Claimholders under
the terms of this Agreement, the Priority Lien Claimholders and any Priority
Lien Debt Collateral Agent shall be subrogated to the rights of the ABL Agent
and the ABL Claimholders; provided, however, that any Priority Lien Debt
Collateral Agent and the Priority Lien Claimholders, hereby each agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of ABL Obligations has occurred. The
Company acknowledges and agrees that, to the extent permitted by applicable law,
the value of any payments or distributions in cash, property or other assets
received by any Priority Lien Debt Collateral Agent or any Priority Lien
Claimholder that are paid over to the ABL Agent or the ABL Claimholders pursuant
to this Agreement shall not reduce any of the Priority Lien Obligations.

(b) With respect to the value of any payments or distributions in cash, property
or other assets that any of the ABL Claimholders or the ABL Agent pays over to
any Priority Lien Debt Collateral Agent or the Priority Lien Claimholders under
the terms of this Agreement, the ABL Claimholders and the ABL Agent shall be
subrogated to the rights of any Priority Lien Debt Collateral Agent and the
Priority Lien Claimholders; provided, however, that the ABL Agent, on behalf of
itself and the ABL Claimholders, hereby agrees not to assert or enforce all such
rights of subrogation it may acquire as a result of any payment hereunder until
the Discharge of Priority Lien Obligations has occurred. The Company
acknowledges and agrees that, to the extent permitted by applicable law, the
value of any payments or distributions in cash, property or other

 

45



--------------------------------------------------------------------------------

assets received by the ABL Agent or the ABL Claimholders that are paid over to
any Priority Lien Debt Collateral Agent or any Priority Lien Claimholder
pursuant to this Agreement shall not reduce any of the ABL Obligations.

8.6 SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7;

(iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND

(v) AGREES THAT EACH PARTY HERETO RETAINS THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE INTENTS AND PURPOSES HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH PARTY HERETO HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH PARTY HERETO WILL CONTINUE TO
RELY ON THIS WAIVER

 

46



--------------------------------------------------------------------------------

IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 8.6(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

8.7 Notices. All notices to the ABL Claimholders, on the one hand, or the
Priority Lien Claimholders, on the other hand, permitted or required under this
Agreement shall also be sent to the ABL Agent and the Priority Lien Debt
Collateral Agents, respectively. Unless otherwise specifically provided herein,
any notice hereunder shall be in writing and may be personally served or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed. For the purposes hereof, the addresses of the parties hereto shall be
as set forth below each party’s name on the signature pages hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

8.8 Further Assurances. The ABL Agent, each Priority Lien Debt Collateral Agent
and each of the Claimholders, each agrees that each of them shall take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the ABL Agent or Priority Lien
Debt Collateral Agents may reasonably request to effectuate the terms of and the
Lien priorities contemplated by this Agreement. Without limiting the generality
of the foregoing, all such Persons agree upon request by the ABL Agent or the
Priority Lien Debt Collateral Agents, to cooperate in good faith (and to direct
their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the ABL Collateral or Shared
Collateral, as applicable, and the steps taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the ABL Loan
Documents and the Priority Lien Documents.

8.9 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, BUT OTHERWISE EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW OR ANY OTHER
RULE OF LAW THAT WOULD RESULT IN THE APPLICATION OF LAW OF ANY JURISDICTION
OTHER THAN THE LAWS OF THE STATE OF NEW YORK.

8.10 Binding Effect on Successors and Assigns and on Claimholders and Priority
Lien Representatives. This Agreement shall be binding upon the ABL Agent, the
ABL Claimholders, the Priority Lien Debt Collateral Agents and the Priority Lien
Claimholders (including any Priority Lien Representatives) and their respective
successors and assigns. Notwithstanding any

 

47



--------------------------------------------------------------------------------

implication to the contrary in any provision in any other section of the
Agreement, neither the Priority Lien Debt Collateral Agents nor the ABL Agent
make any representation regarding the validity or binding effect of the Priority
Lien Documents or ABL Loan Documents, respectively, or their authority to bind
any of the Claimholders through their execution of this Agreement.

8.11 Specific Performance. Each of the ABL Agent and the Priority Lien Debt
Collateral Agents may demand specific performance of this Agreement. The ABL
Agent, on behalf of itself and the ABL Claimholders, and the Priority Lien Debt
Collateral Agent, on behalf of the Priority Lien Claimholders, hereby
irrevocably waive any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by the ABL Agent or the ABL Claimholders or
the Priority Lien Debt Collateral Agents or the Priority Lien Claimholders, as
the case may be, under this Agreement.

8.12 Headings. Section headings herein have been inserted for convenience of
reference only, are not to be considered a part of this Agreement and will in no
way modify or restrict any of the terms or provisions hereof.

8.13 Counterparts.    This Agreement shall be valid, binding, and enforceable
against a party when executed and delivered by an authorized individual on
behalf of the party by means of (i) an original manual signature; (ii) a faxed,
scanned, or photocopied manual signature, or (iii) any other electronic
signature permitted by the federal Electronic Signatures in Global and National
Commerce Act, state enactments of the Uniform Electronic Transactions Act,
and/or any other relevant electronic signatures law, including any relevant
provisions of the UCC (collectively, “Signature Law”), in each case to the
extent applicable. Each faxed, scanned, or photocopied manual signature, or
other electronic signature, shall for all purposes have the same validity, legal
effect, and admissibility in evidence as an original manual signature. Each
party hereto shall be entitled to conclusively rely upon, and shall have no
liability with respect to, any faxed, scanned, or photocopied manual signature,
or other electronic signature, of any other party and shall have no duty to
investigate, confirm or otherwise verify the validity or authenticity thereof.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but such counterparts shall, together,
constitute one and the same instrument. For the avoidance of doubt, original
manual signatures shall be used for execution or indorsement of writings when
required under the UCC or other Signature Law due to the character or intended
character of the writings.

8.14 Authority. By its signature, each Person executing this Agreement
represents and warrants to the other parties hereto that it is duly authorized
to execute this Agreement. Each Priority Lien Debt Collateral Agent hereby
further represents and warrants to the other parties hereto that it is
authorized to enter into this Agreement on behalf of the Priority Lien
Claimholders (including, without limitation, all applicable Priority Lien
Representatives). The ABL Agent hereby further represents and warrants to the
other parties hereto that it is authorized to enter into this Agreement on
behalf of the ABL Claimholders.

8.15 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
ABL Agent, the Priority Lien Debt Collateral Agent, the

 

48



--------------------------------------------------------------------------------

ABL Claimholders and the Priority Lien Claimholders. Nothing in this Agreement
shall impair, as between the Company and the other Grantors and the ABL Agent
and the ABL Claimholders, or as between the Company and the other Grantors and
the Priority Lien Debt Collateral Agents and the Priority Lien Claimholders the
obligations of the Company and the other Grantors to pay principal, interest,
fees and other amounts as provided in the ABL Loan Documents and the Priority
Lien Documents, respectively.

8.16 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are solely for the purpose of defining the relative rights of the ABL
Agent and the ABL Claimholders on the one hand and the Priority Lien Debt
Collateral Agents and the Priority Lien Claimholders on the other hand. None of
the Company, any other Grantor or any other creditor thereof shall have any
rights hereunder and neither the Company nor any Grantor may rely on the terms
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of the Company or any other Grantor, which are absolute and unconditional, to
pay the ABL Obligations and the Priority Lien Obligations as and when the same
shall become due and payable in accordance with their terms.

8.17 Marshalling of Assets. The Priority Lien Debt Collateral Agents and the
Priority Lien Claimholders hereby each waives any and all rights to have the ABL
Collateral, or any part thereof, marshaled upon any foreclosure or other
enforcement of the ABL Agent’s Liens or the Priority Liens. The ABL Agent and
each ABL Claimholder hereby waive any and all rights to have the Shared
Collateral, or any part thereof, marshaled upon any foreclosure or other
enforcement of the Priority Liens or the ABL Agent’s Liens.

8.18 Patriot Act. The parties hereto acknowledge that in accordance with
Section 326 of the USA Patriot Act the Priority Lien Debt Collateral Agents and
the ABL Agent, like all financial institutions, are required to obtain, verify,
and record information that identifies each person or legal entity that
establishes a relationship or opens an account with JPMorgan Chase Bank, N.A. or
Wells Fargo Bank, National Association, as the case may be. The parties to this
Agreement agree that they will provide the Priority Lien Debt Collateral Agents
and the ABL Agent, as the case may be, with such information as it may request
in order for the Priority Lien Debt Collateral Agents and the ABL Agent, as the
case may be, to satisfy the requirements of the USA Patriot Act.

8.19 Grantor Agreement; Additional Grantors.

(a) Each Grantor as of the date hereof by executing its acknowledgment and
agreement below hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the ABL Agent, the ABL Claimholders, each Priority Lien Debt Collateral Agent
and the Priority Lien Claimholders and will not do any act or perform any
obligation which is not in accordance with the agreements set forth in this
Agreement.

(b) Each Subsidiary of the Company that becomes a Grantor shall become an
“Subsidiary Guarantor” and “Grantor” for all purposes of this Agreement, and
shall be required to execute and deliver an acknowledgment substantially similar
to the acknowledgment executed and delivered by the Grantors as of the date
hereof.

 

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ABL Agent JPMORGAN CHASE BANK, N.A., as ABL Agent and as authorized
representative of the ABL Claimholders By:  

/s/ Timothy Lee

Name:   Timothy Lee Title:   Authorized Officer Notice Address:

 

 

 

with copies to:

 

 

 

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

Collateral Trustee WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Trustee
and as authorized representative of the Pari Passu Lien Representatives and Pari
Passu Lien Claimholders By:  

/s/ Stefan Victory

Name:   Stefan Victory Title:   Vice President Notice Address: Wells Fargo Bank,
National Association Corporate Trust Services 600 South 4th Street, 6th Floor
Minneapolis, MN 55415 Attn: Corporate Trust Administrator – Unisys Corp.

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: Company UNISYS CORPORATION By:  

/s/ Michael M. Thomson

Name:   Michael M. Thomson Title:   Senior Vice President and Chief Financial
Officer Notice Address: Unisys Corporation 801 Lakeview Drive, Suite 100 Blue
Bell, Pennsylvania 19424 Attention: Vice President and Treasurer Phone No.:
(215) 986-2600 Facsimile No.: (215) 986-4132 with a copy to Unisys Corporation
801 Lakeview Drive, Suite 100 Blue Bell, Pennsylvania 19422 Attention: General
Counsel Phone No.: (215) 986-4008 Facsimile No.: (215) 986-9388

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

Subsidiary Guarantors UNISYS HOLDING CORPORATION By:  

/s/ Gary M. Polikoff

Name:   Gary M. Polikoff Title:   President Notice Address: Unisys Holding
Corporation 501 Silverside Road Suite 18-A Wilmington, Delaware 19809 Attention:
Vice President and Treasurer Phone No.: (302) 792-2558 Facsimile No.: (302)
791-9371 with a copy to Unisys Corporation 801 Lakeview Drive, Suite 100 Blue
Bell, Pennsylvania 19422 Attention: Vice President and Treasurer Phone No.:
215-986-2600 Facsimile No.: (215) 986-4132

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

UNISYS NPL, INC. By:  

/s/ Gary M. Polikoff

Name:   Gary M. Polikoff Title:   President Notice Address: Unisys NPL, Inc. 501
Silverside Road Suite 18-A Wilmington, Delaware 19809 Attention: Vice President
and Treasurer Phone No.: (302) 792-2558 Facsimile No.: (302) 791-9371 with a
copy to Unisys Corporation 801 Lakeview Drive, Suite 100 Blue Bell, Pennsylvania
19422 Attention: Vice President and Treasurer Phone No.: 215-986-2600 Facsimile
No.: (215) 986-4132

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

UNISYS AP INVESTMENT COMPANY I By:  

/s/ Gary M. Polikoff

Name:   Gary M. Polikoff Title:   President Notice Address: Unisys AP Investment
Company I 501 Silverside Road Suite 18-A Wilmington, Delaware 19809 Attention:
Vice President and Treasurer Phone No.: (302) 792-2558 Facsimile No.: (302)
791-9371 with a copy to Unisys Corporation 801 Lakeview Drive, Suite 100 Blue
Bell, Pennsylvania 19422 Attention: Vice President and Treasurer Phone No.:
215-986-2600 Facsimile No.: (215) 986-4132

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INTERCREDITOR AGREEMENT JOINDER

The undersigned, ___________________, a __________ (“New Agent”), hereby agrees
to become party as a[n] [Grantor] [ABL Agent] [First Lien Debt Collateral
Agent][Collateral Trustee] under the ABL Intercreditor Agreement, dated as of
October 29, 2020 (the “Intercreditor Agreement”), among Unisys Corporation, a
Delaware corporation, the Subsidiary Guarantors from time to time party thereto,
JPMorgan Chase Bank, N.A., in its capacity as agent for the ABL Lenders, Wells
Fargo Bank, National Association, in its capacity as collateral trustee for
(i) the Notes Trustee and the Noteholders and (ii) any future Pari Passu Lien
Representative and Pari Passu Lien Claimholders, and such additional parties
from time to time party thereto pursuant to the terms thereof, as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Intercreditor Agreement as fully as if the undersigned
had executed and delivered the Intercreditor Agreement as of the date thereof.
The provisions of Article 8 of the Intercreditor Agreement will apply with like
effect to this Intercreditor Agreement Joinder. Terms used in this Intercreditor
Agreement Joinder but not defined herein shall have the meanings given to such
terms in the Intercreditor Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
Joinder to be executed by their respective officers or representatives as of
[__________________, 20__].

 

[                    ], as [                     ]

By:  

 

Name:   Title:   Notice Address:

 

 

 

with copies to:

 

 

 



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

ABL Agent

JPMORGAN CHASE BANK, N.A.,

as ABL Agent and as authorized representative of the ABL Claimholders

 

By:

 

 

Name:

 

Title:

 

Collateral Trustee

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral

Trustee and as authorized representative of the Pari Passu Lien

Representatives and Pari Passu Lien Claimholders

 

By:

 

 

Name:

 

Title:

 

First Lien Debt Collateral Agent1

[●], as First Lien Debt Collateral Agent and as authorized representative of the
First Lien Debt

Representatives and First Lien Debt Claimholders

 

By:

 

 

Name:

 

Title:

 

 

1 

Include if applicable.